Exhibit 10.6

MASTER SERVICES AGREEMENT

Between

Each BTC Recipient Listed in Exhibit A

And

State Street Bank and Trust Company

Dated as of April 21, 2011

CONFIDENTIAL



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

 

BACKGROUND AND STRUCTURE

     3   

2.

 

SERVICES

     5   

3.

 

PERFORMANCE; SERVICE LEVELS

     7   

4.

 

STATE STREET PERSONNEL; USE OF LOCATIONS

     10   

5.

 

BTC RESPONSIBILITIES; RELIANCE ON INFORMATION

     14   

6.

 

CHARGES, INVOICING AND PAYMENT

     18   

7.

 

TERM AND TERMINATION

     21   

8.

 

DISENGAGEMENT ASSISTANCE

     26   

9.

 

COMPLIANCE WITH LAWS, POLICIES AND USE RESTRICTIONS

     26   

10.

 

DATA PROTECTION

     28   

11.

 

CONTRACT AND PROJECT MANAGEMENT

     31   

12.

 

AUDIT / RECORDS / LEGAL DISCOVERY

     32   

13.

 

CONFIDENTIALITY

     37   

14.

 

PROPRIETARY RIGHTS

     42   

15.

 

REPRESENTATIONS AND WARRANTIES

     42   

16.

 

INSURANCE AND RISK OF LOSS

     44   

17.

 

INDEMNIFICATION

     45   

18.

 

LIABILITY; LIABILITY LIMITATIONS

     49   

19.

 

DISPUTE RESOLUTION

     53   

20.

 

MISCELLANEOUS

     54   

 

Master Services Agreement

   -i-    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

TABLE OF SCHEDULES AND EXHIBITS

 

Exhibit A    BTC Recipients Exhibit B    Change Procedures Exhibit C   
Governance Exhibit D    Physical Security and Data Safeguards Exhibit E   
Relationship Management Manual Exhibit F    Disengagement Assistance Exhibit G
   Form of Participation Agreement Exhibit H    List of Legacy Services
Agreements Exhibit I    Definitions Exhibit J    Special Code of Conduct

 

Master Services Agreement

   ii    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

MASTER SERVICES AGREEMENT

This Master Services Agreement (this “Agreement”), is made and entered into on
this 21st day of April, 2011 (“Effective Date”) by and between State Street Bank
and Trust Company, Commonwealth of Massachusetts, with a principal office
located at 1 Lincoln Street, Boston, MA 02111 (“State Street”) and each of the
entities set forth in Exhibit A (each, a “BTC Recipient”). Except as
specifically stated, each BTC Recipient executing this Agreement and one or more
Service Modules will be obligating itself only with respect to itself, and not
with respect to any other entity. References to a “Party” herein refer to either
State Street or the applicable BTC Recipient or BTC Recipients, and references
to the “Parties” herein refer to both State Street and the applicable BTC
Recipient or BTC Recipients. This Agreement consists of the general terms and
conditions below and all Exhibits attached hereto.

NOW, THEREFORE, for and in consideration of the Parties’ agreements set forth
below and intending to be legally bound, the Parties hereby agree as follows:

 

1. BACKGROUND AND STRUCTURE

 

1.1 Background and Purpose.

 

  (a) The BTC Recipients manage a variety of assets, such as bank collective
funds, mutual funds, exchange-traded products and separate accounts.

 

  (b) State Street specializes in performing for other companies the types of
services encompassed by the Service Modules.

 

  (c) The purpose of this Agreement is to establish the general terms and
conditions applicable to State Street’s provision of certain investment
administration, accounting, custody, transfer agency, and related information
technology services to the BTC Recipients.

 

  (d) Contemporaneous with or following the execution of this Agreement, one or
more Service Modules will be executed between State Street and one or more BTC
Recipients.

 

  (e) Contemporaneous with the execution of this Agreement, State Street and
BlackRock Institutional Trust Company, N.A. (“BTC”) will enter into certain
license agreements and arrangements within a Service Module (the “License
Agreements”), pursuant to which BTC, its Affiliates and certain third parties
shall have the right to use certain Intellectual Property of State Street,
subject to and in accordance with the terms and conditions set forth therein.

 

  (f) State Street and certain BTC Recipients are parties to the agreements
listed in Exhibit H hereto (the “Legacy Services Agreements”), pursuant to which
State Street has provided certain Services, which Legacy Services Agreements
State Street and such BTC Recipients desire to terminate in accordance with the
terms hereof.

 

1.2 Objectives. Subject to Section 20.14(c), the Parties have agreed upon the
following objectives to be accomplished by this Agreement:

 

  (a) to leverage State Street’s capability to deliver Services in accordance
with the Standard of Care;

 

Master Services Agreement

   3    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (b) to gain access to State Street’s high caliber, knowledgeable, experienced
and skilled pool of resources that will provide each BTC Recipient with
value-added strategic thought, vision and leadership;

 

  (c) to use technologically current tools, Equipment and Software in performing
the Services; and

 

  (d) to establish a global relationship and contract governance structure
combined with a single, integrated Service delivery model to facilitate the use
of consistent, integrated approaches and processes across geographies.

 

1.3 Structure of Agreement.

 

  (a) Master Services Agreement. This Agreement is a master agreement governing
the relationship between the Parties solely with regard to State Street’s
provision of Services to each BTC Recipient under the applicable Service
Modules.

 

  (b) Service Modules.

 

  (i) Each Service Module will specify:

 

  (A) the Services to be provided thereunder;

 

  (B) terms and conditions specific to such Services;

 

  (C) fees and charging mechanisms specific to such Services;

 

  (D) Service Levels specific to such Services;

 

  (E) as applicable, provisions addressing the disposition and transfer of any
resources specific to such Services, including Equipment, Software, personnel,
and/or third party contracts; and

 

  (F) any other terms relevant to such Service Module.

 

  (ii) Except as otherwise expressly set forth in an applicable Service Module:

 

  (A) each Service Module will incorporate into such Service Module by reference
the terms and conditions of this Agreement and any Participation Agreements, as
applicable; and

 

  (B) no Service Module will incorporate any terms or conditions of any other
Service Module unless expressly provided otherwise in such Service Module.

 

  (c) Participation Agreements.

 

  (i)

BTC Affiliates. Any party that desires to receive Services under an existing
Service Module may become a party to this Agreement and to such Service

 

Master Services Agreement

   4    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  Module upon the mutual agreement of State Street and such party, each in their
discretion, through the execution of a Participation Agreement, using the form
set forth in Exhibit G.

 

  (ii) Charges. State Street will charge each such BTC Recipient for any
Services rendered pursuant to such Service Module in accordance with the
applicable terms and conditions set forth in the Service Modules. State Street
will not charge such BTC Recipient any implementation fees, except as set forth
in the applicable Service Module.

 

  (d) Termination of Legacy Services Agreements. Upon the full execution of a
Service Module or a Participation Agreement to a particular Service Module, any
of the Legacy Services Agreements shall be terminated with respect to such
Services and shall be of no further force or effect, except with respect to
obligations that have accrued prior to such time or as otherwise provided in
such Legacy Services Agreements.

 

1.4 Definitions. Defined terms used in this Agreement have the meanings
referenced in Exhibit I unless otherwise defined. Capitalized terms that are
used but not defined in any Exhibit to this Agreement or in any Service Module
will have the respective meanings assigned to them in this Agreement (unless
otherwise noted in such other documents).

 

2. SERVICES

 

2.1 Generally. State Street will provide the following services, functions and
responsibilities as they may evolve during the term of this Agreement and as
they may be supplemented, enhanced, modified or replaced (collectively, the
“Services”) under each Service Module for the applicable BTC Recipients:

 

  (a) the services, functions and responsibilities described in such Service
Module or elsewhere herein, excluding any services, functions or
responsibilities that are expressly described as the responsibility of a BTC
Recipient or a third party (other than a Subcontractor);

 

  (b) those functions, services and responsibilities that were provided by State
Street to the BTC Recipients under the Legacy Services Agreements immediately
prior to the Effective Date, even if the service, function or responsibility is
not completely described herein or in the Service Modules; and

 

  (c) any services, functions or responsibilities not specifically described in
this Agreement or such Service Module, but which are an inherent part of the
Services and required for the proper performance or provision of the Services.

 

  Except as provided above, State Street will not be responsible for any duties
or obligations that it does not expressly undertake pursuant to the terms of
this Agreement or any Service Module and no such duties will be implied or
inferred. Except as set forth in an applicable Service Module or as required
pursuant to Section 9.1, State Street’s duties will not include any obligation
to monitor compliance by any BTC Recipient or any other person with any
restriction or guideline imposed by such BTC Recipient’s constitutive documents,
by contract or by law or otherwise, including, but not limited to, the manner in
which the assets of the BTC Recipients or their customers, as applicable, are
invested.

 

Master Services Agreement

   5    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

2.2 Non-Exclusive Services/Cooperation with Third Parties/New Services.

 

  (a) Except as otherwise expressly indicated in any Service Module, BTC may at
its discretion perform any of the Services itself, or enter into arrangements
with third parties to provide the Services.

 

  (b) Furthermore, any BTC Recipient may, at its discretion, perform itself or
enter into arrangements with third parties to provide New Services.

 

  (c) To the extent that a BTC Recipient performs any New Services itself or
Services that it is permitted to perform for itself in accordance with the terms
of this Agreement and the applicable Service Module, or retains third parties to
do so, State Street will cooperate and coordinate with such entities as such BTC
Recipient reasonably requests, including by using Commercially Reasonable
Efforts to modify its interfaces to those of the BTC Recipient or its
third-party provider to ensure compatibility among such systems and those of
State Street, subject to reimbursement by such BTC Recipient for material cost
incurred by State Street, except to the extent that such BTC Recipient elects to
use available Technology Support Hours in lieu thereof.

 

2.3 Divestitures. Except to the extent prohibited by applicable Laws, if any BTC
Recipient relinquishes Control of all or part of a business unit, or a
particular function or facility of any BTC Recipient after the Effective Date
(each, a “Divested Entity”), then at the request of such BTC Recipient, State
Street will continue to provide the Services, including Disengagement Assistance
to such Divested Entity for a period of time BTC requests, which period will not
extend beyond the earlier to occur of: (a) 24 months after such entity becomes a
Divested Entity; or (b) the end of the period during which State Street is
required to provide Disengagement Assistance under this Agreement, at the rates
and in accordance with the terms and conditions set forth in the applicable
Service Modules; provided, that, such Divested Entity agrees in writing with
State Street to abide by the terms and conditions of the applicable Service
Module and any applicable provisions of this Agreement. The applicable BTC
Recipient shall remain primarily liable for the obligations of the Divested
Entity under the applicable Service Modules.

 

2.4 Services Evolution and Technology Support.

 

  (a)

Services Evolution. Throughout the Service Module Terms (including any
extensions or renewals, if applicable), State Street will seek to improve the
quality, efficiency and effectiveness of the Services to keep pace with
technological advances and support the evolving business needs and efforts of
each BTC Recipient to maintain competitiveness in the markets in which such BTC
Recipient competes. State Street will do this by: (i) discussing with the BTC
Recipients “best practice” techniques and methods in providing the Services;
(ii) applying such techniques to the Services to the extent practicable and
consistent with State Street’s overall servicing strategy; (iii) maintaining a
reasonable training program for State Street Personnel in new techniques and
technologies that are used generally within State Street’s organization or first
class international financial services providers of asset processing and related
services and that the applicable BTC Recipient approves for use in rendering the
Services; (iv) developing in conjunction with the applicable BTC Recipient a
training program designed to train State Street Personnel and applicable
Subcontractors in new techniques and technologies used by the BTC Recipients or
used generally at first class international financial services providers of
asset processing and related services; and (v) making investments that State
Street reasonably believes is necessary to maintain the currency of the tools,

 

Master Services Agreement

   6    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  infrastructure and other resources State Street uses to render the Services.
Upon request from any BTC Recipient, State Street will provide to such BTC
Recipient any service that State Street is providing to another of its
customers, subject to mutual agreement on equitable pricing and other terms for
such services and applicable third-party restrictions.

 

  (b) Technology Support. State Street will provide additional technology
support in accordance with the terms of Exhibit B and the Service Modules.

 

2.5 Changes. The Change Procedures will be used by both Parties for all Changes
to the Services. Except as otherwise provided herein or therein, each BTC
Recipient reserves the right to reject State Street’s request for a Change to
the Services if such BTC Recipient believes the proposed Change will have a
material impact on the provision of the Services, or if such BTC Recipient is
required to pay any fee or contribute any other resources to the Change.

 

2.6 Due Diligence Complete. State Street hereby acknowledges that with respect
to any Service Module dated as of the date of this Agreement:

 

  (a) The BTC Recipients have delivered or made available to State Street
information and documents State Street has deemed necessary, including
information and documents requested by State Street, for State Street to
understand fully its obligations under the Service Modules; and

 

  (b) State Street’s due diligence is complete and there will be no changes to
the Service Modules related in any way to State Street’s performance or
non-performance of its due diligence.

 

3. PERFORMANCE; SERVICE LEVELS

 

3.1 Standard of Care. State Street will perform the Services in a manner that
meets the following standards of performance (collectively, the “Standard of
Care”):

 

  (a) without negligence and at least at the same standard of care as State
Street provides for itself and/or its Affiliates with respect to similar
services;

 

  (b) in a manner that meets State Street’s obligations under the Agreement or
any Service Module, including the Service Levels; and

 

  (c) with the skill and care that may reasonably be expected of a first class
international financial services provider of asset processing and related
services.

 

3.2 Service Levels. Subject to the terms and conditions of this Agreement and
applicable Service Modules, each Party will perform its obligations under the
Service Level Schedules and cause its third-party providers to do likewise.
State Street and the applicable BTC Recipients may agree, from time to time, to
replace Key Performance Indicators with other Service Levels to be treated as
such.

 

3.3 Performance Measurement; Monthly Scorecard.

 

  (a) Beginning after the first full month of the Agreement Term, on a monthly
basis, no later than five (5) Business Days after each such month end, State
Street will prepare and deliver to the applicable BTC Recipient two balanced
scorecards (each, a “Monthly Scorecard”) for the Institutional Accounts and the
BTC Funds, respectively, for review by the Executive Committee at the next
scheduled quarterly meeting, each containing (at a minimum):

 

  (i) the then-current Key Performance Indicators;

 

Master Services Agreement

   7    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (ii) the performance metrics that were included in periodic reporting under
the Legacy Service Agreements prior to the Effective Date;

 

  (iii) timeliness and budget status, as applicable, for Projects and Changes;

 

  (iv) turnover (as set forth in Section 4.1(e)(ii) below); and

 

  (v) volume metrics (e.g., volumes, number of accounts, etc.) and such other
statistical information that the Executive Committee may determine from time to
time.

 

    State Street will provide to the BTC Recipients as part of the Monthly
Scorecard such other information relating to the Services as the Parties agree
from time to time, provided that State Street will not unreasonably withhold its
consent to including items requested by the BTC Recipients.

 

  (b) State Street will promptly prepare and deliver a draft action plan to
address any material failure of State Street with respect to the matters set
forth in Section 3.3(a)(i) and results of previously implemented plans. The
Executive Committee will review a quarterly summary of the Monthly Scorecards.

 

  (c) State Street’s failure to report with respect to any Key Performance
Indicator within fourteen (14) days following the date upon which such BTC
Recipient notifies State Street of such failure will be considered to be a
failure to meet such Key Performance Indicator during the applicable time
period.

 

3.4 Performance Issues.

 

  (a) State Street Non-Performance.

 

  (i) If State Street becomes aware of a situation where it has failed or
intends to fail (or a Subcontractor has failed or intends to fail) to comply
with the Service Levels, or otherwise with its other obligations under a Service
Module in any material respect, State Street will promptly inform the applicable
Authorized Person of such situation, the situation’s impact or expected impact
and State Street’s action plan to minimize or eliminate such impact.

 

  (ii) State Street will promptly notify such Authorized Person upon becoming
aware of any circumstances that may reasonably be expected to jeopardize the
timely and successful completion or delivery of any Service, Project or
deliverable.

 

  (iii) State Street will inform such Authorized Person of any steps State
Street is taking or will take to minimize, eliminate or remediate such impact,
and the projected actual completion (or delivery) time.

 

Master Services Agreement

   8    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (b) BTC Recipient Non-Performance.

 

  (i) If a BTC Recipient becomes aware of a situation where it has failed or
intends to fail (or a Third Party Provider has failed or intends to fail) to
comply with its obligations under a Service Module in any material respect, such
BTC Recipient will promptly inform State Street of the situation’s impact or
expected impact.

 

  (ii) State Street will use Commercially Reasonable Efforts to perform its
obligations on time and to prevent or circumvent such problem or delay,
notwithstanding such BTC Recipient’s (or its Third Party Provider’s) failure to
perform.

 

  (c) Service Failures.

 

  (i) To the extent State Street experiences a problem or delay in providing the
Services, State Street will promptly notify the applicable Authorized Person and
use Commercially Reasonable Efforts to continue performing the Services in
accordance with the Service Levels.

 

  (ii) The BTC Recipients will use Commercially Reasonable Efforts to mitigate
the impact of State Street’s non-performance to the extent the problem or delay
relates to matters described in Section 3.4(b)(i) above.

 

  (iii) If State Street is unable to meet its obligations under a Service Module
as a result of the matters described in Section 3.4(b)(i) above, State Street’s
non-performance of the affected Services will be excused to the extent that
State Street provides the affected BTC Recipients with reasonable notice of such
non-performance and uses Commercially Reasonable Efforts to perform
notwithstanding such BTC Recipient’s failure to perform.

 

  (iv) Material costs incurred by either Party in the event of a delay or
failure for reasons outside of the control of both Parties will be allocated as
agreed between the Parties.

 

  (d) Resource Reprioritization. Upon request from an Authorized Person, State
Street will use Commercially Reasonable Efforts to reprioritize or reset the
schedule for State Street Personnel’s existing work activities without impacting
the established schedule for other tasks or the performance of the Services in
accordance with the Standard of Care; provided, however, that if it is not
practicable to avoid such an impact, State Street will notify such Authorized
Person of the anticipated impact and obtain its consent prior to proceeding with
such work activities. Each such BTC Recipient, in its sole discretion, may:
(i) forego or delay such work activities; or (ii) temporarily adjust State
Street’s work to be performed, the schedules associated therewith or the Service
Levels, to permit State Street’s performance of such work activities. State
Street will not be responsible for breaches of this Agreement or the relevant
Service Modules or be responsible for Losses or Damages, to the extent resulting
from a BTC Recipient’s election to so forego, delay or adjust, subject to
Section 3.4(a) and (b) above.

 

3.5 Service Levels. If State Street fails to meet a Service Level, State Street
will perform a root cause analysis and take the other corrective actions as the
Parties may agree from time to time.

 

Master Services Agreement

   9    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

3.6 Adjustments. At least semi-annually the Parties will review the Service
Levels and will make adjustments to them as appropriate to reflect changing
business priorities or improved performance capabilities associated with
advances in technology and methods used to perform the Services.

 

3.7 Rights. Upon receipt of a notice of termination from a BTC Recipient for all
or part of the Services by reason of the appointment of a conservator or
receiver for State Street in accordance with 12 USC S1821(c) or similar and
successor provisions, State Street will take such actions as may be reasonably
necessary to provide continuous service to the BTC Recipients and will take such
other actions as the Parties may agree from time to time.

 

4. STATE STREET PERSONNEL; USE OF LOCATIONS

 

4.1 State Street Personnel. “State Street Personnel” means employees of State
Street and State Street Affiliates who perform any Services. A BTC Recipient may
request, and State Street will furnish a staffing plan regarding State Street
Personnel for a Service Module at any time during the Agreement Term.

 

  (a) Qualifications. All State Street Personnel must be:

 

  (i) suitable, and fully trained (including satisfying relevant regulatory
training and competence requirements);

 

  (ii) properly supervised and subject to well-defined operating procedures;

 

  (iii) familiar with the products of the applicable BTC Recipient and the
applicable regulatory requirements; and

 

  (iv) available upon reasonable prior notice when required by a BTC Recipient
for training.

 

  (b) Advisements and Agreements.

 

  (i) State Street acknowledges and agrees that, in the course of providing the
Services, State Street Personnel may have access to, or acquire, knowledge of
confidential, proprietary or sensitive information regarding the BTC Recipients
or clients or other parties with whom the BTC Recipients have a relationship.
State Street will advise such State Street Personnel of the standards imposed
upon them with respect to the Services they render pursuant to the terms of the
Service Modules, which advisement may occur through, among other things, general
policies (e.g., standard of conduct) of State Street that are applicable to
State Street Personnel.

 

  (c) State Street shall at all times have in place with all State Street
Personnel agreements (either directly or indirectly through their respective
employers) with all State Street Personnel: (i) with respect to confidentiality,
the scope of which includes BTC Confidential Information and which contains
confidentiality obligations consistent with State Street’s obligations under
this Agreement and the Service Modules; and (ii) respecting Intellectual
Property Rights as necessary for State Street to fulfill its obligations under
this Agreement and the Service Modules.

 

Master Services Agreement

   10    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (d) Compliance with Code of Conduct. State Street will at all times through
the Agreement Term maintain a code of conduct applicable to its personnel and
enforce such code of conduct. Upon request by any BTC Recipient, State Street
will provide a copy of such code of conduct.

 

  (e) Background Checks.

 

  (i) State Street will maintain as part of its standard hiring practices a
requirement to perform background checks with respect to State Street Personnel
and Contract Workers. State Street will conduct adequate background screenings
based on FDIC guidelines, federal bonding requirements and any other applicable
regulatory requirements on all State Street Personnel and Contract Workers who
will provide Services to the BTC Recipients. State Street will conduct
pre-employment screenings of all new State Street Personnel and Contract Workers
who will provide Services to the BTC Recipients in a manner consistent with
State Street’s pre-employment screening policies and procedures. Minimally,
State Street will perform the following background pre-employment screening
checks:

 

  (A) seven (7) years criminal records check;

 

  (B) three (3) years employment verification;

 

  (C) credit check (where appropriate to nature of the position); and

 

  (D) academic qualifications.

 

  (ii) Resource Sufficiency; Reductions.

 

  (A) As part of the Monthly Scorecard, State Street will provide a report to
the BTC Recipients indicating the turnover rate for State Street Personnel who
are primarily dedicated to providing Services during the prior month, which, for
the avoidance of doubt, shall exclude any State Street Personnel who work in a
shared services group.

 

  (B) At each meeting of the Executive Committee, the Executive Committee will
discuss any concerns that the BTC Recipients may have with respect to any such
turnover and, as applicable, the plans of State Street to address excessive
turnover, and the status of State Street’s implementation of such plans.

 

  (C) State Street will notify the Executive Committee prior to implementing any
plan to decrease its staffing of the Services.

 

  (f) Replacement. Any BTC Recipient may request that State Street reassign any
State Street Personnel from the team that provides Services to such BTC
Recipient on any lawful grounds. State Street will consider the input of such
BTC Recipient. The timing for transfer, reassignment or replacement of State
Street Personnel will be closely coordinated with the requirements for timing
and other elements of the Services so as to maintain continuity in the
performance of the Services.

 

Master Services Agreement

   11    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (g) Immigration. Each Party is responsible for handling and processing all
immigration and employment-related issues and requirements (including processing
visas and ensuring compliance with all applicable Laws) arising in connection
with its personnel, and the other Party will not be required to participate in
any such immigration or visa activities.

 

  (h) Non-Disclosure of Service Relationship.

 

  (i) Generally. During the Agreement Term, State Street (including its
Affiliates, SSGA and their personnel) will refrain from directly or indirectly
naming BTC, any BTC Recipient, or any of their products as customers of the
Services in communications of any kind. In addition, State Street will use its
best efforts to obtain agreements with each of its Subcontractors which provide
that such Subcontractors will not directly or indirectly name BTC, any BTC
Recipient, or any of their products as customers of the Services in
communications of any kind, except as required for such Subcontractor to comply
with applicable Laws or to provide the Services to the BTC Recipients. The
Parties will agree from time to time as to what actions will constitute a
violation of this provision and may agree from time to time to impose conditions
or penalties upon any violations of this provision.

 

  (ii) Remediation. State Street will make reasonable efforts to promptly
remediate any violation of this Section, including by affirmatively retracting
prohibited disclosures, if so requested by a BTC Recipient.

 

  (iii) Exceptions. Disclosures that would otherwise be prohibited under this
Section will be permitted if State Street determines, based on advice of
counsel, such disclosures are necessary for State Street to fulfill legal
obligations or regulatory requirements. In addition, disclosure of a BTC
Recipient as a client of State Street will be permitted in response to specific
questions posed to State Street by securities analysts or institutional
investors, provided that State Street does not seek to equate the Services with
those provided to SSGA.

 

4.2 Key State Street Positions.

 

  (a) BTC Review. Before assigning an individual to a Key State Street Position,
whether as an initial assignment or as a replacement, State Street will:
(i) notify the affected BTC Recipients of the proposed assignment; (ii) specify
how long that individual has been employed by State Street; (iii) at a BTC
Recipient’s request, introduce the individual to appropriate representatives of
such BTC Recipient; and (iv) consult with such BTC Recipient prior to
implementing such assignment. A BTC Recipient may request different or
additional Key State Street Positions during the Agreement Term, and State
Street will comply with such requests except as prohibited by applicable Laws.
The Parties may agree upon other conditions relating to Key State Street
Positions from time to time.

 

4.3 Governance Positions. The Parties will establish two separate governance
structures for the Service Modules for BTC Funds and Institutional Accounts,
respectively, each in accordance with the Governance Procedures. State Street
and the BTC Recipients will consult with one another with respect to the
appointment of persons to the positions contemplated by the Governance
Procedures. Each of State Street and the BTC Recipients, in its sole discretion,
will make the final determination with respect to persons appointed on its
behalf.

 

Master Services Agreement

   12    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

4.4 Subcontractors.

 

  (a) Notice and Approval. State Street will provide thirty (30) days’ prior
written notice (in accordance with Section 20.9) to any affected BTC Recipient
of State Street’s intention to subcontract any of its obligations under the
Service Modules, except in connection with any Permitted Delegation. State
Street will not under any circumstances subcontract any obligations hereunder or
under the Service Modules, other than: (i) Permitted Delegations; and
(ii) auxiliary services that facilitate the Services (e.g., document warehousing
and retrieval, print services, etc.), as otherwise permitted hereunder. Such
notice will identify the proposed Subcontractor, and except with respect to any
Permitted Delegation, such BTC Recipient may reject any proposed Subcontractor.
Upon request therefor, State Street shall provide the BTC Recipients with a list
of its global sub-custodian providers.

 

  (b) Subcontractor Services.

 

  (i) Except as expressly provided otherwise under this Agreement or a Service
Module, State Street will remain responsible for obligations, services and
functions performed by, and other acts or omissions its Subcontractors and their
employees to the same extent as if these obligations, services and functions
were performed by State Street, regardless of whether a BTC Recipient has
exercised its right to reject State Street’s use of any proposed Subcontractor,
as applicable.

 

  (ii) State Street will be the sole point of contact for each BTC Recipient
with respect to Subcontractors.

 

4.5 Service Locations.

 

  (a) State Street Locations. The Services (other than shared or centralized
custody functions within State Street or technology infrastructure, development
or support) provided under the Service Center Module will be provided from:
(i) sites within the Boston, Massachusetts metropolitan area and California;
(ii) sites in Toronto, Canada; (iii) any location from which Services are
provided pursuant to Permitted Delegations; or (iv) other State Street or third
party locations with the prior approval of the affected BTC Recipients. State
Street will provide from time to time upon request from a BTC Recipient an
updated list of jurisdictions in which State Street and its Affiliates operate.

 

  (b) Manner of Use. Except as agreed to by the Parties from time to time, each
Party may only use the other Party’s locations for the sole and exclusive
purpose of providing or receiving the Services (as applicable), except that BTC
Recipients may do so in order to exercise audit rights subject to and in
accordance with the terms of this Agreement and the Service Modules. Any other
uses are subject to the prior approval of the other Party, in its discretion.
The limited rights granted under this Section 4.5 will not constitute a
leasehold or other property interest in favor of the other Party. Any access to
BTC Technology by State Street or a Subcontractor will be in accordance with
applicable risk and control policies of the BTC Recipients.

 

4.6 Co-Location of Employees.

 

  (a) The BTC Recipients will be entitled to collectively co-locate up to five
(5) of their employees in each of the facilities used by Covered Persons and/or
iGroup (“BTC Co- Located Employees”) (i.e., up to a total of ten (10) such
employees), subject to State Street’s right to object in good faith to any
specific employee for regulatory or security reasons.

 

Master Services Agreement

   13    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (b) BTC Co-Located Employees shall be entitled to monitor the Service Center
Services, the Institutional Services and/or iGroup Services subject to
reasonable restrictions as State Street shall determine, provided that: (i) such
restrictions shall not unduly inhibit such BTC Co-Located Employees’ ability to
monitor State Street’s compliance with the Service Levels; and (ii) such BTC
Co-Located Employees shall not be entitled to give instructions or directions to
any State Street Personnel unless such direction constitutes Proper
Instructions.

 

  (c) Any Co-Located Employees shall be required to enter into a code of
conduct, provide annual certification to State Street of compliance with such
code, submit to background checks based on FDIC guidelines, federal bonding
requirements and any other regulatory requirements applicable to State Street,
and comply with such procedures designed to protect the Intellectual Property
and Confidential Information of State Street and its customers as State Street
requires of its own employees operating in a similar environment.

 

  (d) The applicable BTC Recipients will secure from each BTC Co-Located
Employee and provide to State Street a signed, written acknowledgement that the
employee is an employee of such BTC Recipient or BTC (and not State Street) and
that the employee waives any and all employment-related claims for compensation
or otherwise it may have at any time against State Street. Such BTC Recipient
shall be responsible for ensuring that any such BTC Co-Located Employees comply
with the obligations so established.

 

5. BTC RESPONSIBILITIES; RELIANCE ON INFORMATION.

 

5.1 BTC Obligations.

 

  (a) Other than breaches by a BTC Recipient of its obligations to indemnify or
adhere to obligations with respect to confidentiality or the use or protection
of State Street’s Intellectual Property, or failure by a BTC Recipient to pay
undisputed amounts when due, the failure of a BTC Recipient to perform any of
its responsibilities set forth in the Service Modules will not be deemed a
breach of the applicable Service Module for the purposes of determining State
Street’s rights to terminate or suspend Services under this Agreement or any
Service Module.

 

  (b) Subject to Sections 3.4 and 5.1(a) above, the BTC Recipients will:

 

  (i) perform, and cause Third-Party Providers to perform, as required under any
Service Module;

 

  (ii) give State Street such Proper Instructions as State Street reasonably
requests to enable State Street to fulfill its duties and obligations under any
Service Module;

 

  (iii) provide, and cause Third-Party Providers to make available, information
and data to State Street as reasonably required for State Street to be able to
perform its obligations under any Service Module; and

 

Master Services Agreement

   14    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (iv) use commercially reasonable review and control procedures that are
designed to ensure that:

 

  (A) all trade instructions delivered to State Street are duly authorized and
comply with applicable BTC Recipient Laws, and internal compliance procedures
and policies and investment restrictions applicable to such BTC Recipients; and

 

  (B) information and data provided by the BTC Recipients is accurate.

 

  (c) The BTC Recipients will bear all expenses incurred by such BTC Recipients’
operation of their retained businesses that are not assumed by State Street
under this Agreement or any Service Module. Notwithstanding the foregoing, BTC
and the BTC Recipients will not be responsible for the cost of any conversions
to State Street systems or changes required to be made to BTC Technology in
order to accommodate such conversions, except to the extent such a Change is
expressly requested to be accelerated or otherwise modified in any material
respect by BTC or a BTC Recipient.

 

  (d) Deemed Representations and Warranties.

 

  (i) To the extent State Street is required to give (or is deemed to have
given) any representation or warranty to a third party relating to any BTC
Recipient or its Customers in order to complete the relevant transaction in
connection with the issuance or transmission of trade notifications,
confirmations and/or settlement instructions, whether using facsimile
transmission, industry messaging utilities and/or the proprietary software of
Third-Party Providers, clearing agencies, depositories and other securities
systems, such BTC Recipient will be deemed to have made such representation or
warranty to State Street, except to the extent that any breach or alleged breach
of such representation or warranty results from State Street’s failure to
perform its obligations under any Service Module in accordance with the Standard
of Care.

 

  (ii) To the extent that State Street is required to give (or will be deemed to
give) any such representation or warranty relating to the BTC Recipients or
their Customers other than in accordance with normal market practices it will
notify and obtain the written consent of the BTC Recipients in advance of giving
such representation or warranty.

 

  (iii) State Street will provide each BTC Recipient with a quarterly report
setting forth all actions taken on behalf of such BTC Recipient under this
Section 5.1(d).

 

  (e) Proper Instructions.

 

  (i) State Street will follow such authentication procedures as may be agreed
upon with each BTC Recipient from time to time for purposes of verifying that
purported Proper Instructions have been originated by an Authorized Person. The
applicable BTC Recipient will cause all instructions to comply with such agreed
upon procedures and shall cause oral instructions to be promptly confirmed in
writing or by facsimile. Oral instructions will be considered Proper
Instructions if State Street reasonably believes them to have been originated by
an Authorized Person.

 

Master Services Agreement

   15    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (ii) The BTC Recipients acknowledge that the authentication procedures agreed
to by the Parties are intended to provide a commercially reasonable degree of
protection against unauthorized transactions of certain types and that such
authentication procedures are not designed to detect errors. Such procedures may
include the introduction of security codes or passwords in order that State
Street may verify that electronic transmissions of instructions have been
originated by an Authorized Person. Any purported Proper Instruction received by
State Street in accordance with an agreed upon authentication procedure will be
deemed to have originated from an Authorized Person and will constitute a Proper
Instruction hereunder or under a Service Module for all purposes.

 

  (iii) State Street will use Commercially Reasonable Efforts to act upon and
comply with any subsequent Proper Instruction which modifies a prior
instruction, but cannot guarantee that such efforts will be successful in the
event that it has already acted upon the original Proper Instruction.

 

  (iv) State Street’s sole obligation with respect to any written Proper
Instruction that is intended to confirm a prior oral instruction shall be to use
Commercially Reasonable Efforts to detect any discrepancy between the original
instruction and such confirmation in a manner consistent with the Standard of
Care and to report such discrepancy to such BTC Recipient. Such BTC Recipient
will be responsible, at its expense, for taking any action, including any
reprocessing, necessary to correct any such discrepancy or error, and, to the
extent such action requires State Street to act, such BTC Recipient will give
State Street specific Proper Instructions as to the action required.

 

  (v) An appropriate officer of each BTC Recipient will maintain on file with
State Street his or her certification to State Street, of the names, powers and
signatures of the Authorized Persons. If there is any change in the information
set forth in the most recent certification on file (including without limitation
any person named in the most recent certification who is no longer an Authorized
Person as designated therein), an appropriate officer of the applicable BTC
Recipient, will sign a new or amended certification which will include any
additional or omitted names, signatures or powers. State Street will be entitled
to rely and act upon any request, direction, instruction, or certification in
writing signed by an Authorized Person of the BTC Recipient given to it by each
BTC Recipient (only with respect to itself) that has been signed by Authorized
Persons named in the most recent certification received by State Street. Any
request, direction, instruction, or certification in writing signed by an
Authorized Person of the BTC Recipient shall remain in effect only until such
time as State Street has had a reasonably opportunity to begin to act upon the
immediately subsequent request, direction, instruction, or certification in
writing signed by an Authorized Person of the BTC Recipient.

 

  (vi) If and subject to appropriate security procedures agreed by the Parties,
Proper Instructions may include communication effected directly between
electromechanical or electronic devices.

 

  (vii)

State Street will have no obligation to act in accordance with purported Proper
Instructions to the extent State Street reasonably believes that they conflict
with the terms of this Agreement, any Service Module or applicable Law;
provided,

 

Master Services Agreement

   16    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  however, that State Street will have no obligation to ensure that any
instruction received by it would not contravene any of the terms of this
Agreement, any Service Module or any such Law.

 

  (A) State Street will provide the relevant BTC Recipient with prompt
notification if it decides not to act in accordance with purported Proper
Instructions and such notice will specify the reasons for its determination.

 

  (B) If the Parties are in disagreement with respect to the existence of such a
conflict, the dispute will be escalated in accordance with the dispute
resolution procedures under Section 19, except that the Parties agree to
accelerate the timeframes therein.

 

  (f) Signature Authority.

 

  (i) Each BTC Recipient will appoint State Street as its authorized signatory
for the limited purpose of signing communications issued by State Street on
behalf of and in the name of such BTC Recipient in connection with the discharge
by State Street of its duties under any Service Module.

 

  (ii) State Street will exercise the foregoing authority in each instance by
one of the following methods: (A) application of the facsimile signature of an
authorized employee of any BTC Recipient, as the same may be provided by such
BTC Recipient from time to time; (B) manual signature of a State Street employee
authorized to act on behalf of such BTC Recipient; or (C) as otherwise agreed by
the Parties from time to time.

 

  (iii) The Parties will at all times maintain an updated list of State Street
Personnel authorized to exercise the signature authority conferred hereby.

 

  (iv) The authority of State Street granted under this Section will commence
and be in full force and effect as of the relevant Service Module Effective
Date, and such authority will remain in force and be binding up to the time of
the receipt by State Street of a written revocation of said authority and
reasonable opportunity to act thereon or the termination or expiration of the
applicable Service Module.

 

  (v) State Street will provide each BTC Recipient with a quarterly report
setting forth all actions taken on behalf of such BTC Recipient under this
Section 5.1(f).

 

5.2 Reliance on Information.

 

  (a) In the course of discharging its duties under any Service Module, State
Street may act in reasonable reliance on the data and information provided to it
by or on behalf of a BTC Recipient or by any persons authorized by a BTC
Recipient including, without limitation, any Third-Party Providers or Authorized
Data Sources.

 

  (b)

State Street will perform certain reconciliations, variance or tolerance checks
or other specific forms of data review: (i) as specified in a Service Module;
and (ii) in a manner consistent with all applicable procedures of State Street,
including as set forth in the then-current Relationship Management Manual.
Except as provided in the preceding sentence,

 

Master Services Agreement

   17    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  State Street will have no responsibility for, or duty to review, verify or
otherwise perform any investigation as to the completeness, accuracy or
sufficiency of any data or information provided by any BTC Recipient, any
persons authorized by any BTC Recipient or any Third-Party Providers, including,
without limitation, any Authorized Data Sources, Authorized Designees, or
Authorized Persons. State Street will promptly notify the relevant BTC Recipient
if it becomes aware that any information received by it is incomplete,
inaccurate or insufficient in a material respect or is reasonably likely to give
rise to a Loss or in the event of a failure or delay by any person to provide
information required by State Street to discharge its duties under any Service
Module.

 

6. CHARGES, INVOICING AND PAYMENT

 

6.1 Charges.

 

  (a) Each Service Module will contain a Fee Schedule that sets forth the
charges payable to State Street for the performance of Services under such
Service Module. The applicable BTC Recipient will not be required to pay State
Street any amounts for or in connection with performing the Services and
fulfilling State Street’s obligations under any Service Module other than the
charges and any amounts that State Street is expressly permitted to charge under
the terms of this Agreement or any such Service Module.

 

  (b) Except as State Street and the applicable BTC Recipients may otherwise
agree, amounts payable with respect to a Project or Change will be payable upon
acceptance by such BTC Recipients in accordance with applicable acceptance
testing procedures, if any.

 

6.2 Expenses. Unless expressly provided otherwise in the applicable Service
Module:

 

  (a) Any travel and expenses incurred by State Street that are separately
reimbursable by a BTC Recipient must be approved for reimbursement by such BTC
Recipient. The Parties may agree to additional limitations on State Street
expenses from time to time.

 

6.3 Taxes. “Taxes” means all taxes, levies or other like assessments, charges or
fees, including, without limitation, income, gross receipts, excise, ad valorem,
property, goods and services, value added (“VAT”), import, export, sales, use,
license, payroll, franchise, utility and privilege taxes or other taxes, fees,
duties, charges, levies, regulatory fees, surcharges or assessments of any kind
whatsoever (whether payable directly or by withholding), together with any
interest and any penalties, additions to tax or additional amounts, imposed by
the United States, or any state, county, local or foreign government or
subdivision or agency thereof.

 

  (a) Property Taxes. Each Party is responsible for all real property, personal
property, and similar ad valorem Taxes imposed on such Party with respect to any
item of property that it owns or leases, to the extent applicable under a
Service Module.

 

  (b) Income Taxes. Each Party is responsible for its own Taxes (including
franchise and privilege Taxes) imposed on the performance or provision of
Services that are based upon or measured by overall net or gross income or
receipts over a period of time, any other Taxes incurred by such Party in
connection with its business, except as otherwise provided in this Section.

 

Master Services Agreement

   18    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (c) Withholding Taxes.

 

  (i) Any and all payments made by a BTC Recipient under a Service Module will
be made free and clear of and without deduction or withholding for any and all
Taxes; provided, however, that if the applicable BTC Recipient is required under
applicable Law to deduct any taxes from such payments, then: (A) the sum payable
will be increased as necessary so that after making all required deductions
(including deductions or withholdings applicable to additional sums payable
under this Section 6.3) State Street receives an amount equal to the sum it
would have received had no such deductions or withholdings been made; (B) such
BTC Recipient will make such deductions or withholdings; and (C) such BTC
Recipient will pay the full amount deducted or withheld to the relevant
governmental authority in accordance with applicable Law.

 

  (ii) Without limitation to any applicable Service Levels:

 

  (A) Any such BTC Recipient will provide State Street with the appropriate
certificates from the relevant Tax authorities confirming the amount of the
Taxes withheld and paid over by such BTC Recipient in accordance with this
Section.

 

  (B) The Parties further agree to complete and submit to the relevant Tax
authorities within a reasonable period of time such forms, certifications or
other documents as may be required to reduce or establish an exemption from the
requirement to withhold Tax on the payments by a BTC Recipient to State Street
hereunder.

 

  (C) State Street will respond to reasonable requests by a BTC Recipient to
complete and submit such forms, certifications or other documents as may be
required to reduce or establish an exemption from the requirement to withhold
Taxes on the payments.

 

  (d) Transfer Taxes. All charges and other sums payable under any Service
Module are exclusive of any applicable excise, property, goods and services,
VAT, import, export, sales, use, consumption, gross receipts (which are
transactional in nature), utility, customs duties, or other Taxes, fees or
surcharges (including regulatory fees or surcharges) relating to or assessed on
the provision, purchase or consumption of the Services (including any equipment
element, as applicable) under any Service Module (“Transfer Taxes”). All such
Transfer Taxes shall be the responsibility of, and will be paid by, the
applicable BTC Recipients. State Street will itemize on each invoice all
Transfer Taxes and/or Transfer Tax credits due or owed by or to a BTC Recipient
with respect to the Services covered by such invoice. State Street will adjust
the Transfer Taxes applied to any charges in accordance with this Section for
any increases or decreases in the rate or changes in applicability of such
Transfer Taxes during the Service Module Term. State Street shall properly
invoice, collect and remit such Transfer Taxes to the appropriate taxing
authority, and will bear any interest and penalties for failure to remit such
Transfer Taxes in a timely manner to the appropriate taxing authority, provided
that the applicable BTC Recipient has paid to State Street the invoiced amount
corresponding to such Transfer Tax when due.

 

  (e)

Refunds. If any taxing authority refunds any Transfer Tax to State Street that
any BTC Recipient originally paid to State Street in accordance with this
Section, or State Street otherwise becomes aware that any such Transfer Tax was
incorrectly and/or erroneously

 

Master Services Agreement

   19    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  collected from any BTC Recipient, or State Street otherwise receives an
economic benefit (such as an audit offset) as the result of incorrectly and/or
erroneously receiving such collected Transfer Taxes from any BTC Recipient, then
State Street will remit to any such BTC Recipient the amount of refund or tax
erroneously or incorrectly collected, together with any interest thereon
received from the relevant taxing authority. In accordance with Section 6.3(h),
the BTC Recipients will as promptly as practicable take such reasonable actions
to assist State Street in obtaining a refund (to the extent that State Street
has not already received the refund) of the Transfer Taxes erroneously or
incorrectly collected. The BTC Recipients will promptly forward to State Street
any refund of Transfer Taxes erroneously or incorrectly collected (including
interest paid on such refunds) that they may receive.

 

  (f) Impact of Relocating or Re-Routing the Delivery of Services.
Notwithstanding the provisions of Section 6.3(d) above, any Transfer Taxes
assessed on the provision of the Services for a particular site resulting from
State Street’s relocating or re-routing the delivery of Services for State
Street’s convenience to, from or through a location other than the locations
used to provide the Services as of the applicable Service Module Effective Date
will be borne by State Street, but only to the extent that they exceed the sum
of the Transfer Taxes that otherwise would be payable by a BTC Recipient on the
provision of the Services from, through or by the locations used to provide the
Services as of the applicable Service Module Effective Date and any reduction in
the charges to a BTC Recipient that may arise as a result of such a change.

 

  (g) State Street Intra-Corporate Transfers. The calculation of Transfer Taxes,
as applicable, will not include, and the BTC Recipients will not pay, any Taxes
that are imposed on intra-corporate transfers or intermediate suppliers of the
Services within State Street’s corporate family (including any Affiliates).

 

  (h) Cooperation and Notification. The Parties agree to fully cooperate with
each other to enable each Party to more accurately determine its own Tax
liability and to minimize such liability to the extent legally permissible and
administratively reasonable, including in connection with the filing of any Tax
return or claim for refund, provided that this does not result in material costs
(including additional Taxes) for the other Party. Each Party will provide and
make available to the other any exemption certificates, resale certificates,
information regarding out-of-state or out-of-country sales or use of equipment,
materials or Services, and other information reasonably requested by the other
Party. Each Party will notify the other within a reasonable amount of time of,
and coordinate with the other on, the response to and settlement of any claim
for Taxes asserted by applicable Tax authorities for which such other Party is
responsible hereunder. If a situation occurs where State Street chooses to
exercise its right to back bill the relevant BTC Recipients for Transfer Taxes
incurred pursuant to any audit, notice or assessment for which such BTC
Recipients are obligated to pay under a Service Module, State Street agrees to
make every good faith effort to timely notify such BTC Recipients of its intent
to exercise said right.

 

  (i) Other. State Street shall have no responsibility or liability for any
obligations now or hereafter imposed on the BTC Recipients or State Street as
custodian of the BTC Recipient’s account by the tax law of the United States or
of any state or political subdivision thereof.

 

Master Services Agreement

   20    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

6.4 Invoicing and Payment Due. The Fee Schedule to the applicable Service Module
and this Section 6.3(i) set forth the invoicing and payment terms and procedures
associated with the charges payable to State Street for performance of the
Services. State Street will include on each invoice the calculations used to
establish the charges therein.

 

  (a) Supporting Documentation. State Street will maintain complete and accurate
records of, and supporting documentation for, the amounts billable to and
payments made by a BTC Recipient under any Service Module, in accordance with
generally accepted accounting principles applied on a consistent basis. State
Street will provide the applicable BTC Recipient with documentation and other
information with respect to each invoice as may be reasonably requested by a BTC
Recipient to verify accuracy and compliance with the provisions of the Service
Modules.

 

  (b) Disputed Charges. Each BTC Recipient will pay all charges (other than
those that are disputed in accordance with the terms hereof) when those payments
are due. A BTC Recipient may withhold payment of particular charges that the BTC
Recipient disputes in good faith; provided, however that such BTC Recipient
sends State Street a written statement of the disputed portions within ninety
(90) days of time of the applicable withholding stating in reasonable detail the
nature of and reason for any such dispute. Both Parties will work diligently and
in good faith to effect an expeditious resolution of any such dispute. Except as
otherwise agreed by the Parties from time to time, in no event will any BTC
Recipient have the right to withhold any payment of any invoiced fees or
expenses on the basis of dissatisfaction with the quality of the Services.

 

  (c) Invoice Aging. No BTC Recipient will be required to pay any invoices
issued by State Street or any third party more than three (3) months after the
month on which the fees owed thereunder have accrued. Notwithstanding the
foregoing, for any Services provided by any Subcontractor that is not an
Affiliate of State Street, such three-month period shall not begin until State
Street receives the invoice from the applicable Subcontractor, but in no event
will a BTC Recipient be required to pay any invoices issued by State Street or
any third party for such Subcontractor services more than fifteen (15) months
after the month on which the fees accrued.

 

  (d) Currency. State Street will invoice the applicable BTC Recipient receiving
the Services in the currency mutually agreed upon and set forth in the Fee
Schedule to each Service Module.

 

7. TERM AND TERMINATION.

 

7.1 Term, Extension and Renewal.

 

  (a) Term of Master Services Agreement. Subject to the termination rights set
forth below, this Agreement will remain in effect from Effective Date until the
termination or expiration of all Service Modules (the “Agreement Term”).

 

  (b) Term of Service Modules.

 

  (i) Initial Term. Each Service Module will set forth its Service Module
Effective Date and its initial term (“Initial Term”), as well as any renewals,
if applicable.

 

Master Services Agreement

   21    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (ii) Extension. Unless a BTC Recipient provides notice indicating whether or
not such BTC Recipient intends to renew the Service Module pursuant to
Section 7.1(b)(iii) or either Party otherwise terminates such Service Module in
accordance with its terms, the term of such Service Module will automatically
extend on a month-to-month basis not to exceed six (6) months from the end of
the Initial Term (the “Extension Period”) on the terms and conditions (including
pricing) set forth in this Agreement and in such Service Module.

 

  (iii) Renewals.

 

  (A) At the end of the Extension Period, the term of the BTC Funds Service
Modules will automatically extend for additional two (2) year terms on the terms
and conditions (including pricing) set forth in this Agreement and in such
Service Module, unless: (I) earlier terminated pursuant to the terms thereof; or
(II) either Party elects not to renew by providing notice to the other Party at
least six (6) months prior to the then-current expiration date.

 

  (B) A BTC Recipient may renew the term of each other Service Module for up to
two (2) additional renewal terms of up to two (2) years each on the terms and
conditions (including pricing) set forth therein upon at least six (6) months’
written notice to State Street prior to the end of the expiration date of the
Initial Term or the expiration date of the first extension, unless earlier
terminated pursuant to the terms thereof.

 

7.2 Termination, Generally.

 

  (a) Unless expressly provided otherwise in a Service Module, termination by a
Party of any Service Module will be without prejudice to and with full
reservation of any other rights and remedies available to the Parties.
Termination by any BTC Recipient of a Service Module will not affect State
Street’s obligations with respect to: (i) any other BTC Recipient which remains
a party to the same or another Service Module, or (ii) the same BTC Recipient if
it remains a party to another Service Module.

 

  (b) No BTC Recipient will be obliged to pay any termination charges or
wind-down fees in connection with the termination of a Service Module by such
BTC Recipient in accordance with the terms hereof or thereof, except as
expressly provided otherwise in such Service Module.

 

  (c) If a BTC Recipient chooses to terminate a Service Module in part pursuant
to any applicable provision in such Service Module, the fees payable pursuant to
such Service Module will be: (i) adjusted in accordance with the applicable Fee
Schedule to the extent the Services terminated have separate fees associated
with them; or (ii) equitably adjusted to only reflect those Services that are
not terminated in all other circumstances.

 

7.3 Termination of Service Modules.

 

  (a) By BTC Recipients.

 

  (i) For Cause. A BTC Recipient may terminate (with respect to itself only) or
BTC may terminate (on behalf of itself or the BTC Recipients) a Service Module,
in whole or in part by giving written notice to State Street, with immediate
effect, subject to Article 8, if State Street:

 

  (A) commits a material breach of its duties or obligations under such Service
Module (except as otherwise agreed by the Parties from time to time);

 

Master Services Agreement

   22    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (B) commits numerous or repeated breaches of its duties or obligations under
any Service Module, where the collective impact would constitute a material
breach thereof (“Persistent or Pervasive Breach”), provided that: (1) such BTC
Recipient has notified State Street that a Persistent or Pervasive Breach has
occurred; and (2) State Street has failed to cure the material impact of such
breach within thirty (30) days after such notice;

 

  (C) incurs any three (3) Service Level Defaults in each of three
(3) consecutive months;

 

  (D) commits a material breach of its obligations hereunder regarding
compliance with any State Street known laws (including without limitation, as
provided in 7.3(a)(vii) below), which breach materially adversely affects the
BTC Recipient and is not cured (or capable of cure) within thirty (30) days
after such BTC Recipient notifies State Street of such breach;

 

  (E) commits a Detrimental Breach or series of breaches where the collective
impact would constitute a Detrimental Breach of the confidentiality provisions
of Section 13.2(d) or of the Special Code of Conduct;

 

  (F) becomes subject to a consent decree, settlement agreement, letter of
acceptance, waiver and consent, or other order from or agreement with a
regulatory body, commodities exchange, or other financial services authority
that has a material adverse impact on State Street’s ability to perform the
Services, except to the extent that State Street reasonably demonstrates that an
Affiliate of State Street is capable of performing the Services without a
material adverse impact thereon; or

 

  (G) takes or fails to take certain other actions or for other reasons as the
Parties may agree from time to time.

 

  (ii) For Enduring Force Majeure Events. If a Force Majeure Event substantially
prevents or delays performance of Services necessary for the performance of
functions reasonably identified by a BTC Recipient as critical for more than
three (3) consecutive days, then:

 

  (A) in the case of an Industry Event, such BTC Recipient may (with respect to
itself only) terminate all or any portion of the Service Modules and affected
Services, as of a date specified by such BTC Recipient in a written notice of
termination to State Street, if State Street is unable to restore the Services
to the extent any market impacted by such Industry Event resumes trading or
trading support activities relating to such market are occurring (e.g.,
settlement, corporate actions, etc.). In case of such a termination, State
Street’s fees under such Service Modules will be equitably adjusted as necessary
to reflect the value of any remaining Services;

 

Master Services Agreement

   23    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (B) for all other Force Majeure Events, at the option of such BTC Recipient,
such BTC Recipient may (with respect to itself only) terminate all or any
portion of the Service Modules and Services so affected, as of a date specified
by such BTC Recipient in a written notice of termination to State Street, in
which case, State Street’s fees under such Service Modules will be equitably
adjusted as necessary to reflect the value of any remaining Services.

 

  (iii) Occasioned by Law. A BTC Recipient may terminate (with respect to itself
only) a Service Module, in whole or in part, as of a date specified in such
termination notice: (A) if State Street’s ability to perform the Services is
materially adversely impacted or affected by a Law or change in Law; (B) any
order, letter, directive or similar communication from a governmental authority
and regulatory organizations or other entities with statutory or regulatory
authority over a BTC Recipient directing such BTC Recipient to terminate, cease
or otherwise withdraw from all or any material part of such Service Module; or
(C) if by operation of Law, such Service Module is required to be terminated.

 

  (iv) Failure to Receive Consent. A BTC Recipient may terminate (with respect
to itself only) a Service Module, in whole or in part, as of a date specified in
such termination notice, in the event that such BTC Recipient fails to receive
any consent required by Law for State Street to continue to provide such
Services for such Fund and/or the underlying client or Fund instructs such BTC
Recipient that State Street should not continue to act as provider of such
Services.

 

  (v) For Provider’s Insolvency. A BTC Recipient may terminate (with respect to
itself only) a Service Module in its entirety if State Street: (A) becomes
insolvent or is unable to meet its debts as they mature; (B) files a voluntary
petition in bankruptcy or seeks reorganization or to effect a plan or other
arrangement with creditors; (C) files an answer or other pleading admitting, or
fails to deny or contest, the material allegations of an involuntary petition
filed against it pursuant to any applicable statute relating to bankruptcy,
arrangement or reorganization; (D) will be adjudicated a bankrupt or will make
an assignment for the benefit of its creditors generally; (E) will apply for,
consent to or acquiesce in the appointment of any receiver or trustee for all or
a substantial part of its property; (F) any such receiver or trustee will be
appointed and will not be discharged within thirty (30) days after the date of
such appointment; or (G) State Street’s auditors issue an opinion expressing
doubt as to whether State Street can maintain itself as a “going concern.”

 

  (vi) For Change of Control of State Street.

 

  (A) “Change of Control of State Street” will mean any transaction, or series
of related transactions, however structured (including, without limitation, a
purchase of securities or other equity interest, merger, tender offer whether or
not contested by State Street, or transfer or other disposition of assets) that
results in any of the following, and will be deemed to have occurred upon the
earliest of any of the following to occur, in each case other than as the result
of any internal reorganization pursuant to which State Street Corporation
remains the ultimate holding company:

 

  (1) the sale, lease, transfer or other disposition of all or substantially all
of the consolidated assets of the delivery organization used by State Street to
provide Service under the Service Modules to any person or group; or

 

Master Services Agreement

   24    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (2) other results as the Parties may agree from time to time.

 

  (B) Each BTC Recipient may, by giving written notice to State Street,
terminate (with respect to itself only) the affected Service Modules as of a
date specified in such termination notice in the event of a Change of Control of
State Street.

 

  (vii) Consequences of Non-Compliance. If a governmental authority makes a
determination of a BTC Recipient’s material non-compliance or material violation
of Law, and imposes a fine, penalty or other formal consequence, as a result of
a material failure by State Street Personnel to comply with the State Street
known laws, the BTC Recipient may terminate (with respect to itself only) the
affected Service Modules in whole or in part for cause, except to the extent
that State Street is able to cure such failure to comply within thirty (30) days
after such determination.

 

  (viii) As Set Forth in Service Modules. A BTC Recipient may terminate (with
respect to itself only) a Service Module as otherwise set forth in such Service
Module.

 

  (ix) Dependent Service Modules. The expiration or termination of a Service
Module will not terminate any other Service Module; provided, however, that a
BTC Recipient may, upon termination of a Service Module, terminate any other
Service Module to which it is a signatory that is, by its terms, dependent on
the terminated Service Module, and in such event the BTC Recipient will be
entitled to a refund of any amounts pre-paid for Services not yet rendered
thereunder.

 

  (x) As the Parties may agree from time to time.

 

  (b) By State Street. State Street may, by giving written notice to the
relevant BTC Recipient, terminate any Service Module with respect to such BTC
Recipient as of a date specified in the notice of termination only if each such
BTC Recipient: (i) materially breaches (which shall be deemed to include any
material breach by any Third-Party Provider or other agent of such BTC
Recipient) any of its obligations to indemnify or adhere to obligations with
respect to confidentiality or the use or protection of State Street’s
Intellectual Property, whether arising under this Agreement, any Service Module,
or the License Agreements, which breach is not cured (or capable of cure) within
thirty (30) days after State Street notifies BTC of such breach; or (ii) fails
to pay State Street undisputed fees when due under such Service Module totaling
at least four (4) months’ fees, and fails to cure such breach within thirty
(30) days of notice from State Street of the failure to make payment.

 

  (c)

Expiration of Termination Rights. Except with respect to termination for Change
of Control of State Street under Section 7.3(a)(vi), neither Party may invoke
any termination

 

Master Services Agreement

   25    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  right under this Section 7.3 after one (1) year following the later of:
(i) the date upon which such Party obtains actual knowledge of the event which
first gave rise to such termination right, and (ii) the date upon which such
Party becomes aware of the full and final impact of such event.

 

8. DISENGAGEMENT ASSISTANCE

 

  In connection with the termination or expiration by BTC or any BTC Recipient
of its participation in any Service Module, State Street will perform the
disengagement assistance services for the affected BTC Recipient(s) as provided
in Exhibit F hereto (“Disengagement Assistance”). The provision of Disengagement
Assistance by State Street shall be subject to (a) any restrictions or
limitations imposed by applicable State Street Laws or (b) other measures
reasonably necessary to protect the Intellectual Property or Confidential
Information of State Street (including that of its customers).

 

9. COMPLIANCE WITH LAWS, POLICIES AND USE RESTRICTIONS

 

9.1 Compliance with Laws.

 

  (a) Generally.

 

  (i) State Street will: (A) review and comply with all State Street Laws; and
(B) perform the Services such that no BTC Recipient will violate any State
Street known law.

 

  (ii) Each Party (and, in the case of State Street, its Subcontractors) will
use Commercially Reasonable Efforts to obtain and maintain all necessary
approvals, licenses, consents, permits or authorization of any person or entity,
or any notice to any person or entity, the granting of which is required by Laws
applicable to such Party for: (A) the consummation of the transactions
contemplated by the Service Modules; and (B) the provision or receipt (as
applicable) of the Services in compliance with all Laws. Upon reasonable request
therefor, each Party will provide reasonable cooperation to the other Party, at
such other Party’s expense, to obtain and maintain any such approvals.

 

  (iii) If, at any time, State Street desires that a BTC Recipient interpret a
State Street known law for purposes of State Street’s compliance with such State
Street known law in providing the Services to such BTC Recipient or performing
the Services in a manner that such BTC Recipient will not violate such State
Street known law as a result of State Street’s failure to meet its Standard of
Care, State Street will submit a request in writing to such BTC Recipient
requesting guidance on such BTC Recipient’s counsel’s interpretation of such
State Street known law as it applies to the BTC Recipient. Such BTC Recipient
will respond to such request as soon as reasonably practicable and such guidance
will be a Proper Instruction by such BTC Recipient to State Street with respect
to State Street’s performance of the Services that are the subject of such
inquiry.

 

  (iv) Each BTC Recipient will review and comply with all BTC Recipient Laws
applicable to it.

 

Master Services Agreement

   26    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (b) Change in Laws.

 

  (i) Each Party will bear the risk of and have financial responsibility for any
change in Laws as set forth in the Change Procedures.

 

  (ii) To the extent that delivery of the Services will be impacted by any
change in State Street Laws or State Street known laws, State Street will so
notify the other affected BTC Recipients of any required change to the Services
or to any systems used to provide the Services (collectively, “Changes to the
Services”) and the impact.

 

  (c) Non-Compliance.

 

  (i) If State Street becomes aware of any non-compliance of State Street
Personnel or a Subcontractor with any Law, State Street will promptly notify the
affected BTC Recipients in writing, to the extent that such non-compliance
affects State Street’s ability to perform its obligations under this Agreement
or any Service Module.

 

  (ii) If any BTC Recipient becomes aware of any non-compliance of State Street
Personnel or a Subcontractor with any State Street known law and becomes aware
that such non-compliance affects State Street’s ability to perform its
obligations under this Agreement or any Service Module, such BTC Recipient will
promptly notify State Street in writing.

 

  (iii) State Street will use Commercially Reasonable Efforts to promptly take
necessary action to correct such non-compliance by State Street or such
Subcontractor, to the extent that such non-compliance affects State Street’s
ability to perform its obligations under this Agreement or any Service Module.

 

  (A) Unless such non-compliance is caused by a BTC Recipient’s failure to
comply with its duties and obligations hereunder, State Street will promptly
implement such Changes to the Services as may be necessary to correct such
non-compliance at State Street’s sole cost and expense; and

 

  (B) If such non-compliance is caused by a BTC Recipient’s failure to comply
with its duties and obligations hereunder, State Street will promptly implement
such Changes to the Services as may be necessary to correct such non-compliance
and the affected BTC Recipients will reimburse State Street for any actual and
demonstrable costs and expenses incurred by State Street in connection
therewith.

 

  (d) Other Assistance. State Street will supply to the applicable BTC
Recipients copies of all annual financial accounts of the BTC Recipients and,
upon request, other information maintained by State Street on behalf of the BTC
Recipients, solely to the extent required by the BTC Recipients in order to
demonstrate its compliance with applicable Laws and to conduct business with its
Customers. State Street will also assist the affected BTC Recipients with their
dealings with regulatory authorities to the extent directly related to and
reasonably required as a result of the provision of the Services.

 

Master Services Agreement

   27    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

9.2 Compliance with Certain Policies and Use Restrictions.

 

  (a) Compliance with On-Site Policies. Each Party will comply in all material
respects with the other Party’s rules and regulations applicable to visitors
when on the premises of the other Party, provided that each Party’s employment
policies shall apply to such Party’s personnel and not the policies of the other
Party. State Street will maintain physical security procedures that are designed
to safeguard BTC Data and Confidential Information of each BTC Recipient
provided to State Street as part of the Services against unauthorized access,
which procedures will at all times meet the standards set forth in Exhibit D or
standards that are reasonably likely to be as protective of BTC Data and
Confidential Information of such BTC Recipients in all material respects.

 

10. DATA PROTECTION

 

10.1 BTC Data.

 

  (a) “BTC Data” means all data and information: (i) submitted to or held by
State Street by or on behalf of such BTC Recipient, including data submitted by
or relating to providers, members and customers of such BTC Recipient;
(ii) obtained by or on behalf of State Street Personnel in connection with
Services and/or the Service Modules that relates to BTC, a BTC Recipient, or
providers, members and customers of BTC or a BTC Recipient; or (iii) to which
State Street Personnel have access in connection with the provision of the
Services that relates to a BTC Recipient, or providers, members and customers of
such BTC Recipient, and including all Personal Information. All BTC Data is, or
will be, and will remain the property of the applicable BTC Recipient and will
be deemed BTC Confidential Information.

 

  (b) Without limiting the foregoing, no ownership rights in BTC Data will
accrue to State Street or any State Street Personnel by reason of State Street
or any State Street Personnel entering, deleting, modifying or otherwise
Processing any BTC Data.

 

  (c) Use Restrictions.

 

  (i) Without approval from the applicable BTC Recipient (in its sole
discretion), BTC Data will not be: (A) used by State Street other than is
necessary for State Street’s performance of the Services under the applicable
Service Module; (B) disclosed, sold, assigned, leased or otherwise provided to
third parties by State Street other than as Confidential Information may be
disclosed; or (C) commercially exploited (including, without limitation, via
Processing or data mining) by or on behalf of State Street or any State Street
Personnel.

 

  (ii) State Street will not possess or assert liens or other rights in or to
BTC Data.

 

  (iii) State Street hereby irrevocably and perpetually assigns, transfers and
conveys to the applicable BTC Recipients without further consideration all of
its and their right, title and interest, if any, in and to BTC Data. At BTC’s
request, State Street will execute and deliver to the BTC Recipients any
financing statements or other documents that may be reasonably necessary or
desirable under any Law to preserve, or enable such BTC Recipients to enforce,
their rights hereunder with respect to BTC Data.

 

  (iv) No removable media on which BTC Data is stored may be used or re-used to
store data of any other customer of State Street or to deliver data to a third
party, including another State Street customer, unless securely erased in a
manner consistent with the Standard of Care.

 

Master Services Agreement

   28    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (v) Each BTC Recipient will provide State Street with written notice of any
applicable security or confidentiality obligations or disclosure, notification
or consent requirements applicable to the use or transfer of the BTC Data
transmitted to State Street that are in addition to the requirements set forth
in this Agreement or any Service Module, provided, however, that any change to
State Street’s obligations as a result thereof shall be subject to the Change
Procedures.

 

  (d) Return of Data/Record Retention. At the request of a BTC Recipient at any
time during the applicable Service Module Term or upon the expiration or earlier
termination of the Service Module, State Street will: (i) promptly return to
such BTC Recipients, in a useable machine ready format or such other format as
State Street and such BTC Recipient shall agree upon, all or any part of the BTC
Data attributable to such BTC Recipient; and (ii) erase or destroy all or any
part of such BTC Data in State Street’s possession, in each case to the extent
so requested by such BTC Recipient, subject to any data or record retention
requirements applicable to State Street under applicable Law and excluding any
data that State Street is no longer maintaining as part of its then-current
electronic records. Notwithstanding anything herein to the contrary, State
Street may retain copies of BTC Data to pursue or defend claims or other actions
under or relating to this Agreement or any Service Module and as otherwise
consistent with its regulatory and audit (including Fund audit) obligations,
which data shall remain subject to the confidentiality rights and obligations
hereunder.

 

  (e) BTC Access.

 

  (i) State Street will make available to the BTC Recipients any BTC Data that
is held in paper form within a reasonable time after request therefor. In
addition, State Street will store and make available to the BTC Recipients any
BTC Data that it maintains in electronic form on the State Street Technology in
a manner that enables it to be: (A) properly identified as information relating
to the provision of the Services to the BTC Recipients; and (B) easily, promptly
and independently extracted, copied or transferred from any storage media on
which it is kept.

 

  (ii) Except as specifically set forth in this Agreement or a Service Module or
as otherwise required under applicable Law, State Street will have no implied
right to access any data files, directories of files, or other BTC Confidential
Information, except to the extent necessary to perform the Services and will
access and/or use such files and BTC Confidential Information only as and to the
extent necessary to perform the Services.

 

10.2 Data Safeguards and Security. Within a reasonable time after the Effective
Date, State Street will establish and maintain generally accepted industry “best
practices” systems security measures designed to guard against the destruction,
loss, or alteration of BTC Data provided to State Street that are no less
rigorous than those maintained by State Street for its own information of a
similar nature, and that are consistent with the Standard of Care. State Street
will promptly correct any errors or inaccuracies in BTC Data caused by State
Street’s failure to meet the Standard of Care or in the reports delivered to the
applicable BTC Recipients under the Service Modules.

 

Master Services Agreement

   29    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (a) Data Security Plan. Within a reasonable time after the Effective Date,
State Street will implement, maintain and update a data security plan with
respect to BTC Data provided to it that is consistent with the standards set
forth in Exhibit D (which will include both physical and electronic measures)
or, following the Effective Date, such other generally accepted industry
standards as are reasonably likely to be as protective of BTC Data as Exhibit D,
which standards shall be applicable to the parts within State Street that have
access to BTC Data. Any changes to the safeguards in Exhibit D that are
specifically designated as safeguards that State Street has agreed to adopt
specifically for the BTC Recipients will require prior review and approval from
the affected BTC Recipients, which approval shall not be unreasonably withheld.

 

  (b) Data Remediation. State Street will remedy any destruction, loss or
alteration of any BTC Data where such destruction, loss or alteration is caused
by State Street, any State Street Personnel, or a Subcontractor, to the extent
technologically feasible and commercially reasonable, and only upon a BTC
Recipient’s reasonable request. State Street will promptly notify the relevant
BTC Recipients of any material destruction, loss or alteration of BTC Data
provided to State Street or a Subcontractor of which State Street becomes aware.

 

  (c) Right to Review. Each BTC Recipient reserves the right to review State
Street’s policies and procedures used to maintain the security and
confidentiality of Personal Information, subject to the limitation set forth in
Section 12.2. The provisions of this Section, are in addition to, and will not
be construed to limit any other of the Parties’ respective confidentiality
obligations under the Service Modules.

 

10.3 Data Security Breaches; Remediation of Malicious Code.

 

  (a) Data Security Breaches. State Street will monitor and record security
related events on all systems and log such events. If State Street discovers or
become aware of an actual breach of security relating to BTC Data, except to the
extent instructed by legal or regulatory authorities not to do so:

 

  (i) promptly notify the BTC Regional Program Manager by telephone and e-mail
as soon as practicable but in any event within the earlier of any of the
following: (i) 5:00 PM, local time, the next Business Day after detecting or
becoming aware of such breach; (ii) forty-eight (48) hours after detecting or
becoming aware of such breach; or (iii) within a shorter timeframe if required
under a State Street known law;

 

  (ii) provider confirmatory written notice or fax to the BTC Regional Program
Manager as soon as practicable after detecting or becoming aware of such breach;
and

 

  (iii) investigate and remediate the effects of the breach, and provide the
applicable BTC Recipients with reasonable assurance that safeguards consistent
with State Street’s obligations under this Article 10 have been implemented.

 

  (b)

Malicious Code. Generally, the Parties will provide reasonable cooperation to
one another in order to mitigate the impact of any Malicious Code on the
Services, regardless of the origin of such Malicious Code. Without limiting any
Party’s other obligations under the Service Modules, if any Malicious Code is
found to have been introduced by

 

Master Services Agreement

   30    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  such Party (or any third party acting on such Party’s behalf or direction)
into any system used to provide or receive the Services, such Party will remove
such Malicious Code at its expense or, at the election of such other Party,
compensate the other Party for the reasonable expense of any such removal, and
in any case (wherever such Malicious Code originated), such Party will exercise
Commercially Reasonable Efforts, at no charge to the other Party, to eliminate,
and reduce the effects of, the Malicious Code. If such Malicious Code causes a
loss of operational efficiency or loss of data, State Street will mitigate such
losses and use Commercially Reasonable Efforts to restore any data lost of the
State Street Technology, subject to reimbursement for reasonable expenses
incurred on account of Malicious Code introduced by a BTC Recipient (or any
third party acting on its behalf or direction).

 

11. CONTRACT AND PROJECT MANAGEMENT

 

11.1 Governance, Meetings and Reports. State Street acknowledges and agrees that
one of the key business requirements of the BTC Recipients is for State Street
to provide the Services in a consistent, integrated manner across all State
Street locations, regardless of geography. To meet such requirement, State
Street will organize its relationship with the BTC Recipients and its service
delivery team in accordance with the governance committees, processes and
procedures set forth in Exhibit C and this Article 11.

 

11.2 Relationship Management Manual.

 

  (a) Generally. State Street has delivered to the BTC Recipients a copy of a
“Process Review Document” drafted in 2006.

 

  (b) Updates. The Parties acknowledge and agree that the Process Review
Document is an operational document, which State Street may revise with the BTC
Recipients’ written approval and without the need to amend the Service Modules.
Within ninety (90) days after the Effective Date of this Agreement, State Street
shall deliver an updated Process Review Document to the BTC Recipients.
Thereafter, at least annually, State Street shall update the Process Review
Document and provide such updated version to the BTC Recipients.

 

  (c) Perpetual Use of the Manual.

 

  (i) State Street acknowledges and agrees that each BTC Recipient and its
Affiliates will have the right to copy and make derivative works of the Process
Review Document solely for the purpose of servicing the BTC Recipients.

 

  (ii) Each BTC Recipient and its Affiliates may provide copies of the Process
Review Document to Third Party Providers solely for the purpose preparing to
service and servicing the BTC Recipients.

 

11.3 Change Procedures. Any Change to the general terms and conditions in the
Service Modules (including changes to the Schedules and Attachments) will be
made in accordance with Exhibit B. Each Party agrees to consider in good faith
any Change request of the other Party and will not unreasonably withhold or
delay its approval of any such request.

 

Master Services Agreement

   31    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

12. AUDIT / RECORDS / LEGAL DISCOVERY

 

12.1 BTC Audit Rights. Unless prohibited by applicable Laws, the BTC Recipients,
their auditors (internal or external) and regulators (to the extent legally
required), each as a BTC Recipient may from time to time designate
(collectively, the “BTC Auditors”), may perform audits, inspections and
examinations of: (i) any location or facility or portion thereof at or from
which State Street Personnel are providing the Services (including, as
applicable, walk-throughs of primary and backup data centers, subject to
generally-applicable restrictions imposed by any third party operators of such
data centers); (ii) Subcontractors (subject to the limitations in
Section 12.2(a)(iv) below); and (iii) data, books, logs, records and other
documentation in any media relating to the Services for the following purposes:

 

  (a) to verify and ascertain the accuracy and correctness of volume
calculations, Service Levels and other measures of performance, credits and
other amounts due and payable to the applicable Parties to the applicable
Service Modules hereunder (including by means of access to the most recent
publicly-available audited financial statements of State Street and/or its
Subcontractors or Permitted Delegates, as applicable, and relevant information
on applicable insurance coverages to the extent available to State Street);

 

  (b) to verify the integrity of BTC Confidential Information and State Street’s
compliance with its duties and obligations with respect to information
protection, security and confidentiality, to the extent set forth in
Section 12.4(a) below;

 

  (c) to verify State Street’s compliance with State Street known laws in any
country from or to which Services are provided, including to verify the
integrity and correctness of the training and certification qualifications
offered to and obtained by State Street Personnel where training or
certification is required to comply with State Street known laws;

 

  (d) to verify the integrity of any data provided by State Street under a
Service Module;

 

  (e) to verify State Street’s compliance with regulatory inquiries relating to
the BTC Recipients or the Funds;

 

  (f) to permit the Chief Compliance Officer of the BTC Funds to comply with the
relevant requirements of Rule 38(a)-1;

 

  (g) to verify State Street’s compliance with policies and procedures of a BTC
Recipient to which State Street is required to comply under a Service Module;
and

 

  (h) to verify State Street’s compliance with any other provision of this
Agreement or the Service Modules.

 

  State Street will make State Street Personnel available to the BTC Auditors
for the purposes described in this Section above.

 

12.2 Limitations and Cooperation.

 

  (a) Limitations.

 

  (i)

Audits will be conducted during State Street’s business hours and upon
reasonable notice to State Street except in the case of emergency or as
otherwise

 

Master Services Agreement

   32    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  may be legally required. Each BTC Recipient and BTC Auditors will: (A) comply
with State Street’s reasonable security and confidentiality requirements when
accessing locations, facilities or other resources owned or controlled by State
Street; and (B) cooperate with State Street to minimize any disruption to State
Street’s business activities, subject to the requirements of any regulatory
authorities.

 

  (ii) Audit rights of the BTC Recipients will be subject to State Street’s
rights to impose reasonable limitations on the frequency and timing of such
audits and inspections requested by the BTC Recipients, except that State Street
will not limit the frequency or timing of audits or inspections by regulators of
the BTC Recipients.

 

  (iii) State Street will not disclose or make any information available or
provide access to: (A) the extent that such information is subject to legal
privilege; (B) the extent that disclosure or access would result in a breach of
law or duty of confidentiality or privacy owed to a third party or any State
Street Personnel; (C) the extent that such information is unrelated to the BTC
Recipients or the provision of the Services; (D) State Street’s internal audit
reports, compliance or risk management plans or reports, work papers and other
reports and information relating to management functions; or (E) the extent that
such access by the BTC Recipients would, in State Street’s reasonable opinion,
compromise the security of its technology systems or the confidentiality of its
customers.

 

  (iv) Any audits of Subcontractors permitted hereunder shall be subject to all
terms and conditions applicable thereto under any agreement between State Street
and such Subcontractors, which audit rights State Street will: (A) request in
good faith from such Subcontractor; and (B) negotiate in good faith to include
in such agreement when State Street is otherwise renegotiating such agreement.

 

  (b) State Street Cooperation.

 

  (i) Subject to the limitations set forth in 12.2(a) above, State Street and
State Street Personnel will provide such assistance as may be reasonably
required to carry out audits as permitted hereunder, including providing
reasonable use of State Street locations, facilities and other resources
reasonably required in connection therewith, subject to reimbursement for any
material out-of-pocket expenses incurred by State Street in cooperating with
audit activities directed by a BTC Recipient that are outside the ordinary
course of customary audits that would be expected in connection with services
similar to the Services.

 

  (ii) Subject to the limitations set forth above, State Street further agrees
to cooperate with and facilitate: (A) audits of BTC Recipients conducted by
independent auditors; and (B) audits or performance of “agreed upon procedures”
by outside auditors as requested by the BTC Recipients or Customers.

 

12.3 Audit Follow-Up and Remedial Action.

 

  (a) Audit Follow-Up. At the conclusion of an audit or examination, State
Street will cooperate with the applicable BTC Recipients to provide factual
concurrence with issues identified in the review. State Street and such BTC
Recipients will meet to review each final audit report promptly after the
issuance thereof.

 

Master Services Agreement

   33    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (b) Compliance Corrections. If an audit reveals any breach by State Street
with any of its material obligations under a Service Module and State Street is
notified of such breach, State Street will promptly use Commercially Reasonable
Efforts to cure such breach, provided such breach is capable of cure. To the
extent that any BTC Recipient becomes aware of a breach revealed by an audit,
such BTC Recipient will notify State Street of such breach.

 

  (c) Overcharge. If, as a result of an audit regarding State Street’s charges,
it is determined that State Street has overcharged a BTC Recipient, such BTC
Recipient will notify State Street of the overcharged amount and State Street
will promptly pay to such BTC Recipient such amount, plus interest at the
prevailing Federal Funds rate, calculated from the date of State Street’s
receipt of the overcharged amount until the date of payment to such BTC
Recipient. If any such audit reveals an undercharge to State Street of five
percent (5%) or more of the annual service charges for the period audited, the
BTC Recipient will notify State Street and pay such undercharge, without
interest, within thirty (30) days of discovery of such undercharge. If any such
audit reveals an overcharge to a BTC Recipient of five percent (5%) or more of
the annual service charges for the period audited, State Street will, at the
option of such BTC Recipient, issue to such BTC Recipient a credit (including
such interest) against the charges and reimburse such BTC Recipient for the
reasonable out-of-pocket expenses of such audit relating to such charges.

 

  (d) Training/Certification. If as a result of an audit regarding State
Street’s training and/or certification requirements, it is determined that State
Street’s training or qualifications are not in compliance with State Street
known laws, State Street will as soon as reasonably practicable rectify such
non-compliance at State Street’s cost and provide the affected BTC Recipients
with reasonable evidence thereof.

 

12.4 State Street-Conducted Audits.

 

  (a) Generally. State Street will conduct all audits under this Section 12.4
pertaining to the Services through an independent auditor, generally consistent
with State Street’s audit practices, except to the extent otherwise expressly
provided hereunder or in any Service Module. To the extent that State Street
becomes aware of a breach revealed by an audit pursuant to this Agreement or a
Service Module, State Street will notify the BTC Recipients of such breach.

 

  (b) Data Security and Confidentiality Audits.

 

  (i) Any audit performed under this Section will be for the purpose of
determining compliance by State Street with its data security obligations under
this Agreement.

 

  (ii) Payment, frequency and other conditions relating to any audit performed
under this Section will be agreed to by the Parties from time to time.

 

  (iii)

Notwithstanding the limitations in Section 12.2(a), State Street will provide
access to such auditor that is necessary to enable such auditor to assess the

 

Master Services Agreement

   34    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  following: (A) State Street’s compliance with its data security obligations
hereunder; and (B) whether any incident has occurred that has compromised the
security of State Street Technology in a manner such that BTC Data has been
improperly disclosed or altered or that has created a reasonable likelihood that
such a disclosure or alteration could occur as a result thereof (a “Data
Security Breach”).

 

  (iv) Such access may include browse-only access to State Street Technology
consistent with the access provided to BTC Recipients in connection with the
Services, but excluding: (A) access that to State Street Technology that would
permit the auditor to view information of other clients of State Street; and
(B) the ability to perform any penetration or similar testing.

 

  (v) BTC shall be entitled to a report of the audit that will describe whether
State Street has met its data security obligations hereunder and whether or not
a Data Security Breach has occurred, but that shall otherwise exclude
information that State Street reasonably deems appropriate to exclude.

 

  (vi) If any such audit reveals that State Street has failed to meet its data
security obligations hereunder or that a Data Security Breach has occurred, upon
BTC’s request (and at its sole cost and expense), State Street shall:
(A) provide the affected BTC Recipients with sufficient information to determine
the length, scope and impact of such failure; and (B) employ an independent
third-party auditor jointly selected by State Street and BTC to perform a follow
up audit to determine whether State Street has: (I) cured its failure to meet
its data security obligations hereunder; or (II) remediated the Data Security
Breach such that an improper disclosure or alteration of BTC Data is no longer
reasonably likely to occur as a result of the incident giving rise to the follow
up audit.

 

  (vii) Additional follow-up audits may be required to the extent any such audit
reveals that the data security matters have not been remediated in all material
respects.

 

  (viii) The results of any such audits and reports provided in connection
therewith shall be Confidential Information of State Street.

 

  (c) SAS 70 Audit.

 

  (i) State Street will cause a Type II Statement of Auditing Standards (“SAS”)
70 audit (or equivalent audit) to be conducted at least annually for each
facility, including any shared services facility at or from which State Street
provides the Services. No SAS 70 audit conducted pursuant to this Agreement or a
Service Module will be materially diminished in scope as compared to the scope
of State Street’s SAS 70 audits as of the Effective Date.

 

  (ii) State Street will promptly provide each BTC Recipient with its updated
SAS 70 Type II report on no less than an annual basis (the “SAS 70 Results”).
Thereafter, State Street will provide to the BTC Recipients certifications
indicating material changes to State Street’s internal control environment in
such frequency as the BTC Recipients may reasonably request to discharge their
duties under applicable Law or to the BTC Funds.

 

Master Services Agreement

   35    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (iii) State Street will permit each BTC Recipient to participate in the
planning of each SAS 70 audit, will confer with the BTC Recipients as to the
scope and timing of the audit and will use Commercially Reasonable Efforts to
accommodate requirements and concerns of the BTC Recipients to the extent
practicable.

 

  (iv) From and after the conversion of the Services from the systems used prior
to the Effective Date to other State Street Technology, in the event the
foregoing requirements would require State Street to alter any SAS 70 that it
would have performed for its other customers State Street shall notify the
applicable BTC Recipient of the same and such BTC Recipient will elect to
either: (1) waive such requirements; or (2) pay any incremental costs incurred
by State Street as a result thereof (including the cost of separate SAS 70
audits for such BTC Recipients to the extent reasonably required).

 

12.5 Record Maintenance and Retention. State Street will maintain accurate,
complete and up-to-date books and records relating to the Services in compliance
with the State Street Laws and State Street known laws. The BTC Recipients will
retain ownership of such books and records, with each BTC Recipient owning those
books and records that pertain to the Services provided under the Service
Modules to which such BTC Recipient is a party. State Street will report as soon
as possible any matters that are reasonably likely to materially adversely
affect performance of its record maintenance and retention obligations under the
Service Modules. Unless prohibited by applicable Laws, State Street will
maintain and provide access upon a BTC Recipient’s request to the records,
documents and other information (other than any BTC Data or BTC Confidential
Information returned by State Street in accordance herewith) required to comply
with audit rights under the Service Modules until the later of: (a) ten
(10) years after expiration or termination of the final Service Modules or such
longer period required by a State Street known law; or (b) when pending matters
relating to the applicable Service Modules (e.g., disputes) are closed or
applicable statutes of limitations have lapsed.

 

12.6 Communication with Regulators. If State Street receives any inquiry from
any regulator regarding a BTC Recipient or Customers in relation to the
Services, then except to the extent such inquiry relates to other customers of
State Street, State Street will, to the extent legally permissible, consult the
relevant BTC Recipient before responding to such inquiry and will comply with
BTC Recipient’s reasonable requests regarding the content or timing of such
response, provided, however, that the foregoing shall not limit or restrict
State Street in any manner in complying with its regulatory obligations in a
manner that it, in its sole discretion, shall determine to be compliant with Law
or necessary for the maintenance of its ongoing relationships with its
regulatory authorities.

 

12.7 Legal Discovery. State Street acknowledges and agrees that each BTC
Recipient is required to preserve and produce electronic data in support of such
BTC Recipient’s legal discovery obligations, as they may arise, for
investigations and/or litigation. As part of the Services, and to the extent not
prohibited by applicable Laws, State Street will make available to such BTC
Recipient BTC Data that State Street maintains and that is the subject of any
legal discovery obligation of such BTC Recipient, subject to reimbursement for
out of pocket costs reasonably incurred by State Street to the extent such
assistance is not capable of being performed by State Street Personnel during
normal business hours without disruption to the Services.

 

Master Services Agreement

   36    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

12.8 Other Disclosures.

 

  (a) State Street will disclose all information related to the Services and any
compensation or fees received by State Street or its Affiliates that is
requested by a BTC Recipient in order for either the BTC Recipient or a client
of a BTC Recipient that invests in or had an investment in a BTC Recipient
reasonably requires to comply with the reporting and disclosure requirements of
Title I of ERISA and the regulations, forms and schedules issued thereunder.

 

  (b) State Street will furnish each BTC Recipient with such daily information
regarding the BTC Recipient’s cash and Securities positions and activity, as
State Street and such BTC Recipient will from time to time agree.

 

13. CONFIDENTIALITY

 

13.1 Definition of Confidential Information.

 

  (a) Definition.

 

  (i) “Confidential Information” of a Party means any non-public, commercially
sensitive information belonging to, concerning or in the possession or control
of a Party or its Affiliates (the “Furnishing Party”) that is furnished,
disclosed or otherwise made available of the other Party or its Affiliates (the
“Receiving Party”), and which is:

 

  (A) either marked or identified in writing as confidential, proprietary,
secret or with another designation sufficient to give notice of its sensitive
nature;

 

  (B) of a type that a reasonable person would recognize it to be commercially
sensitive; or

 

  (C) BTC Confidential Information or State Street Confidential Information.

 

  (ii) “BTC Confidential Information” includes all information to which State
Street has access in BTC Locations or systems, BTC Proprietary Information, BTC
Data, BTC Software and other Intellectual Property of BTC Recipients and related
systems access codes and information concerning BTC Recipients and their
Affiliates’ existing or proposed products, product types, product structures,
product strategies, target markets, timing of new product launches, historic
trade data, fund performance data, corporate actions determinations, trading
information, trading strategies, processes, trend information, securities
lending data and markets, billing data, marketing strategies, financial affairs,
employees, shareholder list and information related to shareholders, Customers
or suppliers, and any non-public personal information as defined by Regulation
S-P, regardless of whether or how it is marked.

 

  (iii) “State Street Confidential Information” includes State Street
proprietary information, Work Product and all other Intellectual Property of
State Street, client lists, marketing strategies, and all data and information
concerning State Street’s clients, in their capacity as State Street’s clients,
financial affairs, product types, product structures, product strategies, timing
of new product launches, and fees for Services or other products or services,
regardless of whether or how such materials are marked.

 

Master Services Agreement

   37    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (b) No Implied Rights. Each Party’s Confidential Information will remain the
property of that Party. Nothing contained in this Article will be construed as
obligating a Party to disclose its Confidential Information to the other Party,
or as granting to or conferring on a Party, expressly or by implication, any
rights or license to the Confidential Information of the other Party. Any such
obligation or grant will only be as provided by other provisions of the Service
Modules.

 

  (c) Exclusions. None of the Confidential Information, State Street
Confidential Information or BTC Confidential Information shall include any
information that the Receiving Party can demonstrate: (i) was, at the time of
disclosure to it, in the public domain; (ii) after disclosure to it, is
published or otherwise becomes part of the public domain through no fault of the
Receiving Party; (iii) was in possession of the Receiving Party at the time of
disclosure to it and was not the subject of a pre-existing confidentiality
obligation; (iv) was received after disclosure to it from a third party who had
a lawful right to disclose such information to it; or (v) was independently
developed by the Receiving Party without use of the Confidential Information of
the Furnishing Party. Any exclusion from the definition of Confidential
Information contained in a Service Module will not apply to Personal
Information.

 

  (d) Confidential Treatment of the Service Modules. The Service Modules are
confidential agreements between State Street and the BTC Recipients. The Parties
will not reproduce or show copies of any Service Module to third parties without
the other Party’s consent, except as may be permitted by Section 13.3 or
Section 20.5, provided however, that BTC Recipients may disclose the following
portions of the Service Modules to third party providers in connection with
migrating the Services to other service providers: descriptions of the Services,
Service Levels, and provisions regarding Intellectual Property. BTC will seek
confidential treatment of the Service Modules in any BTC Recipient registration
statements, subject to BTC’s or any BTC Recipient’s sole discretion as to how it
will fulfill its legal obligations or regulatory requirements.

 

13.2 Confidentiality Obligations.

 

  (a) Generally. The Receiving Party will: (i) not disclose, publish, release,
transfer or otherwise make available the Furnishing Party’s Confidential
Information in any form to, or for the use or benefit of, any person or entity
without the Furnishing Party’s consent; (ii) secure and protect the Furnishing
Party’s Confidential Information from unauthorized use or disclosure by using at
least the same degree of care as the Receiving Party employs to avoid authorized
use of or disclosure of its own Confidential Information, but in no event less
than reasonable care; and (iii) not duplicate any material containing the
Furnishing Party’s Confidential Information except in the direct performance of
its obligations under a Service Module. Confidential Information may not be used
by the Receiving Party or any of its Affiliates, officers, directors, agents,
professional advisors, approved subcontractors and employees, other than for the
purposes contemplated by this Agreement.

 

Master Services Agreement

   38    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (b) State Street Duties. In addition to its other obligations with respect to
BTC Confidential Information, State Street will:

 

  (i) Not permit any BTC Confidential Information to be disclosed to any entity
that competes with any BTC Recipient or any products thereof, including to SSGA
or any SSGA employee, and State Street’s other affiliates and clients.

 

  (ii) Provide access to BTC Confidential Information to its employees only on a
need to know basis and will not provide such access to any employee who directly
services a business that competes now or in the future with BTC Recipients or
the Funds.

 

  (iii) Train all State Street Personnel on special restrictions applicable to
BTC Confidential Information hereunder (or under any Service Module).

 

  (iv) Segregate and protect BTC Confidential Information, by configuration of
its information and processing systems or by adopting other appropriate
measures.

 

  (v) State Street will use its Commercially Reasonable Efforts to strengthen
the provisions in its agreements with each of its Subcontractors, which may
include, where possible, attempting to make such provisions comparable to the
confidentiality obligations of State Street under this Agreement. State Street
will provide periodic updates to the BTC Recipients indicating State Street’s
progress in obtaining such agreements.

 

  (vi) Take such other actions as the Parties may agree from time to time.

 

  (c) Notice of Unauthorized Acts. The Receiving Party will:

 

  (i) notify the Furnishing Party promptly upon its becoming aware of any
unauthorized possession, use, or knowledge of the Furnishing Party’s
Confidential Information by any person;

 

  (ii) promptly furnish to the Furnishing Party full details that the Receiving
Party has or may obtain regarding such unauthorized access and use reasonable
efforts to assist the Furnishing Party in investigating or preventing the
reoccurrence of any such access;

 

  (iii) cooperate with the Furnishing Party in any litigation and investigation
against third parties deemed reasonably necessary by such Party to protect its
proprietary rights; and

 

  (iv) promptly take all reasonable actions necessary to prevent a reoccurrence
of any such authorized access.

 

  (d) Special Code of Conduct.

 

  (i) In performing the Services, State Street will direct all Covered Persons
to comply with the Special Code of Conduct set forth in Exhibit J, without
limiting State Street’s obligation under Section 4.1(c). The Special Code of
Conduct will apply to all Covered Persons, and persons who were formerly Covered
Persons but whose duties have changed such that they are no longer Covered
Persons.

 

Master Services Agreement

   39    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (A) Within thirty (30) days after the Effective Date, State Street will issue
a nondisclosure and confidentiality agreement between BTC and the following
Covered Persons that minimally requires such State Street Personnel to comply
with State Street’s confidentiality and non-disclosure duties hereunder:
(I) Covered Persons in the Service Center or iGroup; (II) such other Covered
Persons who supervise the Service Center or iGroup; and (III) Covered Persons
who support the Institutional Services (other than personnel who provide shared
services). Within thirty (30) days thereafter, State Street will use diligent
efforts to collect such agreements in fully executed and binding form, provided
that within ninety (90) days following the Effective Date, State Street will
have collected all such agreements in fully executed and binding form. During
such ninety (90) day period, State Street will provide BTC with monthly updates
indicating the status of all such agreements.

 

  (B) State Street will develop a training program with respect to this Special
Code of Conduct, subject to review and reasonable approval by the BTC
Recipients.

 

  (C) No less frequently than annually, each individual Covered Person will be
required to certify that such individual has read and complied with the Special
Code of Conduct.

 

  (D) The Special Code of Conduct will require that State Street Personnel
maintain the confidentiality of BTC Confidential Information accessed or
otherwise made known to the Service Center or iGroup and the Funds for the
duration of each individual’s employment with State Street, even if such
employee has left the Service Center or iGroup to work in another area of State
Street’s organization, or no longer services the Service Center or iGroup in a
support function.

 

  (ii) All Covered Persons will be required to comply with the Special Code of
Conduct.

 

  (iii) Each Covered Person will receive the training program developed by State
Street with respect to the Special Code of Conduct.

 

  (iv) State Street will provide such certifications as are required under the
Service Module for Service Center and the Service Module for iGroup with respect
to the compliance with the Special Code of Conduct. Failure to provide any such
certifications will be deemed a failure of a Key Performance Indicator and will
be handled by the Parties as they may agree from time to time.

 

  (v) Undertake or allow such other activities relating to confidentiality as
the Parties may agree from time to time.

 

13.3 Permitted or Required Disclosures.

 

  (a)

The Receiving Party may disclose relevant aspects of the Furnishing Party’s
Confidential Information to its Affiliates, officers, directors, agents,
professional advisors, approved subcontractors and employees and other third
parties, to the extent that such disclosure is

 

Master Services Agreement

   40    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  not restricted under a Service Module or any governmental approvals and only
to the extent that such disclosure is reasonably necessary for: (i) the
performance of its duties and obligations; (ii) the exercise of its rights,
under the Service Modules or the License Agreements; or (iii) compliance with
relevant reasonable policies and practices of its internal audit, risk
management, and legal oversight functions.

 

  (b) The Receiving Party will take all reasonable measures to ensure that the
Furnishing Party’s Confidential Information is not disclosed or duplicated in
contravention of the provisions of this Agreement or the Service Modules by such
officers, directors, agents, professional advisors, subcontractors and
employees.

 

  (c) The Parties’ respective obligations in this Article 13 will not restrict
any disclosure required pursuant to any Law; provided, however, that:

 

  (i) where legally permitted to do so, the Receiving Party will give reasonable
and prompt advance notice of such disclosure requirement to the Furnishing Party
and give the Furnishing Party reasonable opportunity to object to and contest
such disclosure, to the extent legally permissible; and

 

  (ii) the Receiving Party will use reasonable efforts to secure confidential
treatment for any such information that is required to be disclosed.

 

13.4 Return or Destruction.

 

  (a) As requested by the Furnishing Party during the Agreement Term, the
Receiving Party will return or provide the Furnishing Party a copy of any
designated Confidential Information of the Furnishing Party.

 

  (b) The Receiving Party will return, or at the Furnishing Party’s option,
destroy all copies of materials containing the Furnishing Party’s Confidential
Information upon the Receiving Party’s cessation of work, completion of its
obligations associated with such information under the Service Modules or upon
any earlier termination of all Service Modules for any reason whatsoever, except
to the extent:

 

  (i) that this Agreement, a Service Module or the License Agreements provide
for the Receiving Party to continue to use or retain items that constitute or
contain the Furnishing Party’s Confidential Information after the date of
expiration or termination; or

 

  (ii) otherwise required to comply with Laws or defend or pursue claims arising
under this Agreement or a Service Module.

 

    In addition, the Receiving Party will destroy all notes, memoranda,
compilations, derivative works, data files or other materials prepared by or on
behalf of the Receiving Party that contain or otherwise reflect or refer to
Confidential Information of the Furnishing Party to the extent reasonably
practicable.

 

  (c) At the Furnishing Party’s request, the Receiving Party will certify in
writing that it has returned or destroyed all copies of the Furnishing Party’s
Confidential Information in the possession or control of the Receiving Party or
any of its Affiliates, officers, directors, agents, professional advisors,
approved subcontractors and employees.

 

Master Services Agreement

   41    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (d) The Receiving Party will dispose of any “consumer report information,” as
such term is defined in Regulation S-P.

 

13.5 Duration of Confidentiality Obligations. The Receiving Party’s obligations
under this Article apply to Confidential Information of the Furnishing Party
disclosed to the Receiving Party before or after the Effective Date and will
continue during the Agreement Term and survive the expiration or termination of
the Agreement as follows:

 

  (a) as to any portion of the Furnishing Party’s Confidential Information that
constitutes a trade secret under applicable law, the obligations will continue
for as long as the Furnishing Party continues to treat such information as a
trade secret; and

 

  (b) as to all other Confidential Information of the Furnishing Party, the
obligations will survive for two (2) years after the Receiving Party’s
fulfillment of its obligations under Section 13.4 with respect to the
Confidential Information in question.

 

14. PROPRIETARY RIGHTS

 

14.1 Generally. This Article 14 and the License Agreements set forth the
Parties’ rights with respect to certain Intellectual Property created or
otherwise made available in connection with the Service Modules. As between the
Parties, the rights apply as set forth in this Article 14 whether State Street
Personnel solely or working jointly with any BTC Recipient or others to perform
the work in question.

 

14.2 BTC Proprietary Information. All proprietary interest, claim or rights in
client and Customer lists and all other data of any BTC Recipient and its
clients and Customers (“BTC Proprietary Information”) will be and remain such
BTC Recipient’s sole property. State Street may use BTC Proprietary Information
only to provide the Services and not for any other purpose. Upon termination or
expiration of each Service Module, all BTC Proprietary Information related to
such Service Module will be returned to the BTC Recipient that provided such BTC
Proprietary Information, except as otherwise provided in a Service Module or to
the extent necessary for State Street to perform continuing obligations. State
Street will then destroy its own copies, and certify to the completion of such
destruction in writing upon request from such BTC Recipient.

 

15. REPRESENTATIONS AND WARRANTIES

 

15.1 By State Street. State Street makes the following representations,
warranties and covenants to each BTC Recipient:

 

  (a) Adequate Resources, Skill and Experience. State Street warrants and
covenants that it will use adequate numbers of qualified State Street Personnel
with suitable training, education, experience and skill to perform the Services
in accordance with the Standard of Care. State Street represents that it is
skilled and experienced in providing services similar to the Services for
customers other than the BTC Recipients.

 

  (b) Software Ownership. It is fully authorized to grant to the BTC Recipients,
such rights, title, interest and ownership (or license rights to use, as
applicable) as are granted pursuant to the Service Modules.

 

  (c) Currency. The Services, including any Work Product provided by State
Street hereunder, are and will: (i) be capable of supporting all currencies
required to provide the Services; and (ii) not be adversely affected or manifest
any errors by virtue of variations in currency or pricing structures.

 

Master Services Agreement

   42    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (d) Equal Opportunity Employer. State Street is now an equal opportunity
employer complying with all applicable Laws relating to equal opportunity
employment, and will maintain in effect, and use reasonable efforts to adhere to
a corporate policy intended to maintain such compliance.

 

  (e) No Debarment. Neither State Street (nor any of State Street Personnel to
State Street’s knowledge):

 

  (i) has been debarred by a governmental authority;

 

  (ii) has currently or has had in the past, a debarment proceeding initiated
against them by a governmental authority; or

 

  (iii) will use, in any capacity, in connection with the activities to be
performed under the Service Modules, any person or entity who, to State Street’s
knowledge has been debarred or against whom a debarment proceeding has been
initiated by any governmental authority.

 

    If State Street learns that a person or entity performing on its behalf
under any Service Module has been debarred by any governmental authority, or has
become the subject of debarment proceedings by any governmental authority, State
Street will promptly so notify the applicable BTC Recipients and will prohibit
such person or entity from performing on State Street’s behalf under the Service
Modules, unless otherwise consented to in writing by such BTC Recipients.

 

15.2 Mutual Representations and Warranties. Each Party represents, warrants and
covenants to the other that:

 

  (a) Power and Authority. It has the requisite corporate power and authority to
enter into, and to carry out the transactions contemplated by the Service
Modules to which it is a signatory;

 

  (b) No Inducements. Such Party has not violated applicable Laws or regulations
or policies in connection with securing the Service Modules.

 

  (c) Duly Authorized and No Material Default. The execution, delivery and
performance of each Service Module to which it is a signatory and the
consummation of the transactions contemplated by such Service Module: (i) have
been duly authorized by the requisite corporate action on the part of such Party
and will not constitute a violation of any judgment, order or decree; and
(ii) will not constitute a material default under any material contract by which
it or any of its Affiliates or any of their respective material assets are
bound, or an event that would, with notice or lapse of time or both, constitute
such a default;

 

  (d) Adequate Rights.

 

  (i)

It has obtained and will retain, at its sole expense, any and all necessary
rights, licenses, consents and approvals from governmental authorities and third
parties

 

Master Services Agreement

   43    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  to perform its obligations under any Service Module to which it is a signatory
and to enter into any Service Module, including the right to grant the other
Party any rights granted under a Service Module; and

 

  (ii) It is the owner of or has the right to use and grant access to any
Intellectual Property made available to the other Party under any Service
Modules to which it is a signatory, including in the case of State Street, any
Work Product, Independent Work, or State Street Technology that it makes
available;

 

  (e) No Pending Proceedings; Litigation. There is no claim, litigation,
proceeding, arbitration, investigation or material controversy pending or, to
the knowledge of such Party, threatened that challenges or may have a material
adverse affect on any Service Modules to which it is a signatory or the
transactions contemplated therein; and

 

  (f) Foreign Corrupt Practices Act. Neither it nor any of its Affiliates or
agents, nor any officer or employee of it, or its Affiliates or agents has taken
or will take any action or make any payment in violation of, or which may cause
it, its Affiliates or agents to be in violation of, the Foreign Corrupt
Practices Act of 1977, as amended, or any comparable Laws in any country from or
to which Service is provided. Such Party further represents that no person
employed by it or any of its Affiliates in connection with its obligations under
any Service Modules to which it is a signatory is an official of the government
of any country or of any agency thereof, and that no part of any monies or
consideration paid hereunder will accrue for the benefit of any such official.

 

16. INSURANCE AND RISK OF LOSS

 

16.1 Required Insurance Coverages. State Street will, throughout the Agreement
Term maintain in full force and effect from a third party that is rated at least
“A-” in Best’s Insurance Guide, or is otherwise acceptable to a BTC Recipient
under a particular Service Module, at a minimum the types and amounts of
insurance coverage identified below for its operations worldwide. For the
avoidance of doubt, any policy amounts or limitations will not in any event be
construed as limitations on State Street’s liability under any Service Module.

 

  (a) Commercial general liability insuring against bodily injury, property
damage, contractors’ completed operations and contractual liability (covering
State Street’s indemnification obligations contained herein) with a combined
single limit of not less than U.S. $10,000,000 per claim.

 

  (b) Professional liability and errors and omissions insurance in an amount not
less than U.S. $25,000,000 per claim.

 

  (c) Umbrella coverage (including commercial general liability coverage) of not
less than U.S. $100,000,000 over the coverages shown above.

 

16.2 Self-Insure. Notwithstanding anything to the contrary herein, State Street
may self insure with respect to the insurance required to be maintained under
Section 16.1 provided State Street has net assets of $135 million. Within ten
(10) days from the Effective Date, State Street will provide to the BTC
Recipients a then-current listing of its insurance coverage relevant to this
Agreement and the Service Modules, and will, upon request therefor, provide an
updated listing of such coverage.

 

Master Services Agreement

   44    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

16.3 Jurisdictions. Each Party will ensure that the insurance required of it
permits payment in each of the jurisdictions in which its insured is permitted
to do business.

 

17. INDEMNIFICATION

 

17.1 By State Street. State Street will indemnify, defend and hold harmless the
applicable BTC Recipient, its Affiliates, and their respective officers,
directors, employees, agents and permitted successors and assigns from any and
all damages, fines, penalties, deficiencies, losses, liabilities (including
judgments and amounts reasonably paid in settlement) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts or other reasonable fees and expenses of litigation or other
proceedings or of any claim, default or assessment) (“Losses”) arising from or
in connection with any third party claim or threatened third party claim to the
extent that such Losses are based on or arising out of any of the following:

 

  (a) breach by State Street or any State Street Personnel of any of its data
protection, information security or confidentiality obligations hereunder or
under a Service Module to which such BTC Recipient is a signatory;

 

  (b) any claim of infringement or misappropriation of any Intellectual Property
Right alleged to have occurred because of systems or other Intellectual Property
provided by or on behalf of State Street or based upon the performance of the
Services (collectively, the “State Street Infringement Items”), except to the
extent that such infringement or misappropriation relates to or results from:

 

  (i) changes made by any BTC Recipient or by a third party at the direction of
a BTC Recipient to the State Street Infringement Items;

 

  (ii) changes to the State Street Infringement Items recommended by State
Street and not made due to a request from any BTC Recipient, provided that State
Street has notified such BTC Recipient that failure to implement such
recommendation would result in infringement within a reasonable amount of time
for such BTC Recipient to so implement following such notification;

 

  (iii) any BTC Recipient’s combination of the State Street Infringement Items
with products or services not provided or approved in writing by State Street,
except to the extent such combination arises out of any BTC Recipient’s use of
the State Street Infringement Items in a manner consistent with the applicable
business requirements documentation;

 

  (iv) designs or specifications that in themselves infringe and that are
provided by or at the direction of any BTC Recipient (except in the event of a
knowing infringement by State Street); or

 

  (v) use by a BTC Recipient of any of the State Street Infringement Items in a
manner that is not consistent with the applicable business requirements
documentation or otherwise not permitted under this Agreement or any Service
Module.

 

  (c) any claim or action by, on behalf of, or related to, any prospective,
then-current or former employees of State Street, arising from or in connection
with a Service Module to which a BTC Recipient is a signatory, including:

 

  (i) any claim arising under occupational health and safety, worker’s
compensation, ERISA or other applicable Law;

 

Master Services Agreement

   45    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (ii) any claim arising from the interview or hiring practices, actions or
omissions of employees of State Street;

 

  (iii) any claim relating to any violation by employees of State Street, or its
respective officers, directors, employees, representatives or agents, of any Law
or any common law protecting persons or members of protected classes or
categories, such laws or regulations prohibiting discrimination or harassment on
the basis of a protected characteristic; and

 

  (iv) any claim based on a theory that such BTC Recipient is an employer or
joint employer of any such prospective, then-current or former employees of
State Street.

 

  (d) the failure by State Street to obtain, maintain, or comply with any
governmental approvals as required under this Agreement and/or a Service Module
to which such BTC Recipient is a signatory or such other failures as otherwise
agreed by the Parties from time to time;

 

  (e) claims by third parties arising from claims by governmental authorities
against such Customer for fines, penalties, sanctions, late fees or other
remedies to the extent arising from or in connection with State Street’s failure
to perform its responsibilities under this Agreement or any Service Module
(except to the extent a BGI Recipient is not permitted as a matter of public
policy to have such an indemnity for financial penalties arising from criminal
actions);

 

  (f) claims by clients of State Street relating to services, products or
systems provided by State Street or a Subcontractor to such client(s) in a
shared or leveraged environment;

 

  (g) any claim initiated by an Affiliate or potential or actual Subcontractor
of State Street asserting rights in connection with a Service Module to which
such BTC Recipient is a signatory; or

 

  (h) other claims as otherwise agreed by the Parties from time to time.

 

17.2 By BTC Recipients. Each BTC Recipient will indemnify, defend and hold
harmless State Street, its Affiliates and their respective officers, directors,
employees, agents and permitted successors and assigns from any and all Losses
arising from or in connection with any third party claim based or threatened
third party claim to the extent that such Losses are based on or arising out of
any of the following:

 

  (a) breach by such BTC Recipient of any of its confidentiality obligations
hereunder or under a Service Module to which such BTC Recipient is a signatory;

 

  (b) any claim or action by, on behalf of, or related to, any prospective,
then-current or former employees of such BTC Recipient arising from or in
connection with a Service Module to which such BTC Recipient is a signatory,
including:

 

  (i) any claim arising under occupational health and safety, worker’s
compensation, ERISA or other applicable Law;

 

Master Services Agreement

   46    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (ii) any claim arising from the interview or hiring practices, actions or
omissions of such BTC Recipient;

 

  (iii) any claim relating to any violation by such BTC Recipient, or its
officers, directors, employees, representatives or agents, of any Law or any
common law protecting persons or members of protected classes or categories,
such laws or regulations prohibiting discrimination or harassment on the basis
of a protected characteristic; and

 

  (iv) any claim based on a theory that State Street is an employer or joint
employer of any such prospective, then-current or former employee of such BTC
Recipient.

 

17.3 Mutual. Each Party will indemnify, defend and hold harmless the other Party
and their respective officers, directors, employees, agents, successors and
assigns from any and all Losses arising from or in connection with any of the
following, including Losses arising from or in connection with any third party
claim or threatened third party claim:

 

  (a) the death or bodily injury of an agent, employee, customer, business
invitee or business visitor or other person caused by the tortious or criminal
conduct of the other Party; or

 

  (b) the damage, loss or destruction of real or tangible personal property
caused by the tortious or criminal conduct of the other Party.

 

17.4 Infringement Remedy.

 

  (a) If any item or process used by State Street to provide the Services and
made available to the BTC Recipients becomes, or in its reasonable opinion is
likely to become, the subject of an infringement or misappropriation claim or
proceeding, State Street will use Commercially Reasonable Efforts to, in its
sole discretion, take the following actions at no additional charge to such BTC
Recipient as soon as reasonably practicable:

 

  (i) secure the right to continue using the item or process; or

 

  (ii) replace or modify the item or process to make it non-infringing, provided
that the replacement or modification will not degrade performance or quality in
any material respect,

 

    if neither (i) nor (ii) is available to State Street on commercially
reasonable terms, remove the item or process from the Services and equitably
reduce State Street’s charges to reflect such removal, provided that no such
removal will diminish the scope of State Street’s obligation to perform the
Services hereunder or under a Service Module.

 

  (b) State Street’s obligations in this Section and its related indemnification
obligations under Section 17.1(b) shall be the affected BTC Recipient’s sole
rights and remedies in connection with infringement claims described herein. For
the purposes of clarification, nothing in this Section 17.4 will limit a BTC
Recipient’s ability to seek remedies for State Street’s failure to provide the
Services under this Agreement or the Service Modules.

 

Master Services Agreement

   47    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

17.5 Indemnification Procedures.

 

  (a) Any Third-Party Claim. If any third party claim is commenced against a
Party entitled to indemnification under this Article (the “Indemnified Party”),
notice thereof will be given to the Party obligated to indemnify such claim (the
“Indemnifying Party”) as promptly as practicable. No Indemnified Party shall
settle or compromise any third party claim which may be the subject of an
indemnification claim against the Indemnifying Party, whereby such claim
involves the payment of money, without the prior written consent of the
Indemnifying Party, except as set forth herein. Failure to do so shall relieve
the Indemnifying Party of any obligation with respect to such third party claim.

 

  (i) If, after such notice, the Indemnifying Party acknowledges and agrees that
the terms of the applicable Service Modules apply to such claim, then such Party
may, in a notice promptly delivered to the Indemnified Party, but in no event
less than ten (10) days prior to the date on which a response to such claim is
due, immediately take control of the defense and investigation of such claim and
to employ and engage attorneys reasonably acceptable to the Indemnified Party to
handle and defend the same, at the Indemnifying Party’s sole cost and expense,
subject to the following:

 

  (A) no settlement of a claim that involves a remedy other than the payment of
money by the Indemnifying Party (which includes as an unconditional term thereof
the giving by each claimant or plaintiff to such Indemnified Party of a release
from all liability with respect to such claim) will be entered into without the
prior written consent of the Indemnified Party, which will not be unreasonably
withheld;

 

  (B) after notice by the Indemnifying Party to the Indemnified Party of its
election to assume full control of the defense of any such claim, the
Indemnifying Party will not be liable to the Indemnified Party for any legal
expenses incurred thereafter by such Indemnified Party in connection with the
defense of that claim; and

 

  (C) the Indemnified Party will cooperate, at the cost of the Indemnifying
Party, in all reasonable respects with the Indemnifying Party and its attorneys
in the investigation, trial and defense of such claim and any appeal arising
therefrom; provided, however, that the Indemnified Party may, at its own cost
and expense (except as otherwise would be the responsibility of the Indemnifying
Party hereunder), participate, through its attorneys or otherwise, in such
investigation, trial and defense of such claim and any appeal arising therefrom.

 

  (ii) If the Indemnifying Party does not assume full control over the defense
of a claim as provided in this Section, the Indemnified Party may retain control
of the defense and investigation of such claim and employ and engage attorneys
reasonably acceptable to the Indemnifying Party to handle and defend the same,
at the Indemnifying Party’s sole cost and expense, provided that the
Indemnifying Party may participate in such defense at its sole cost and expense.
If the Indemnified Party retains control of the defense of any such claim, any
settlement shall be subject to: (A) a waiver of the Indemnified Party’s rights
to further indemnification; and (B) prior written approval of the Indemnifying
Party, which will not be unreasonably withheld.

 

Master Services Agreement

   48    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (b) Governmental Authority Claims.

 

  (i) Notwithstanding Section 17.5(a), if a claim subject to indemnification is
brought against the Indemnified Party by any governmental authority, then the
Indemnified Party may, in a notice promptly delivered to the Indemnifying Party,
but in no event less than ten (10) days prior to the date on which a response to
such claim is due, retain control of the defense and investigation of such claim
and employ and engage attorneys reasonably acceptable to the Indemnifying Party
to handle and defend the same, at the Indemnifying Party’s sole cost and
expense; provided, however, that the Indemnifying Party may participate in such
defense, at its sole cost and expense. No settlement of a claim that involves a
remedy other than the payment of money by the Indemnifying Party will be entered
into without the prior written consent of the Indemnified Party, which will not
be unreasonably withheld.

 

  (ii) If the Indemnified Party does not assume full control over the defense of
a governmental claim subject to such defense as provided in this Section, the
Indemnifying Party will be entitled to assume control of the defense, in which
case the relevant provisions of Section 17.5(a) will apply.

 

17.6 Enforcement. If the Indemnified Party is required to bring a claim against
the Indemnifying Party to enforce the Indemnified Party’s rights under this
Section 17, and the Indemnified Party prevails in such claim, then the
Indemnifying Party will indemnify and reimburse the Indemnified Party for and
from any costs and expenses (including reasonable legal fees) incurred in
connection with the enforcement of this Article.

 

17.7 Subrogation. If an Indemnifying Party will be obligated to indemnify an
Indemnified Party, the Indemnifying Party will, upon fulfillment of its
obligations with respect to indemnification, including payment in full of all
amounts due pursuant to its indemnification obligations, be subrogated to the
rights of the Indemnified Party with respect to the claims to which such
indemnification relates.

 

18. LIABILITY; LIABILITY LIMITATIONS

 

18.1 Generally. Generally, State Street will be liable for Damages to the extent
of its failure to meet its Standard of Care, subject to the exceptions set forth
in this Section 18, including:

 

  (a) Damages suffered by clients of a BTC Recipient (which includes, without
limitation, segregated accounts, commingled funds, and investors in commingled
funds) will be treated as Damages suffered by such BTC Recipient.

 

  (b) State Street will be liable for all acts or omissions of its
Subcontractors to the same extent as if State Street was itself performing the
relevant duties, except as provided in Section 18.2.

 

  (c) Each Party will be responsible for damage to the other Party’s locations
if such damage is caused by the personnel of such Party (or their respective
guests), including such personnel’s intentional misconduct, abuse, misuse,
neglect, or gross negligence or failure to comply with its other obligations
respecting the other Party’s location.

 

Master Services Agreement

   49    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (d) In the event of a loss of a security for which State Street is responsible
under the terms of this Agreement or a Service Module, State Street will replace
such security, or if such replacement cannot be effected, State Street will pay
to the affected BTC Recipients the fair market value of such security based on
the last available price as of the close of business in the relevant market on
the date that a claim was first made to State Street with respect to such loss
or the date the loss is first reported to the affected BTC Recipient, whichever
is earlier.

 

  (e) State Street agrees that reasonable expenses incurred by a BTC Recipient
to recover any damages properly owed to it hereunder or a Service Module
(including reasonable attorneys’ fees) will be treated as direct damages
hereunder.

 

  (f) Each Party (and their respective Affiliates) will have a duty to mitigate
Damages or Losses for which either Party is responsible, including where any
Damages or Losses can be mitigated by lawfully pursuing recovery from third
parties pursuant to a contractual claim against such third parties, in which
case each Party will conduct or permit Commercially Reasonable Efforts to so
recover.

 

18.2 State Street Liability Limitations. Subject to State Street’s obligations
under this Agreement to mitigate Damages or Losses, State Street will not be
liable, will not be in breach of this Agreement or any Service Module and will
not be required to indemnify any BTC Recipient in respect of, any Damages or
Losses suffered or incurred by any such BTC Recipient to the extent that such
Damages or Losses arise as a result of:

 

  (a) any insolvency or financial default of any Pass Through Foreign
Sub-Custodian, sub-custodian located within or outside of the United States
(exclusive of the Pass Through Foreign Sub-Custodians or State Street
Affiliates), or Eligible Securities Depository, Foreign Depository, Depository
located in the United States, provided that (i) State Street’s selection of such
Pass Through Foreign Sub-Custodian, sub-custodian located within or outside of
the United States (exclusive of the Pass Through Foreign Sub-Custodians or State
Street Affiliates), or Eligible Securities Depository, Foreign Depository,
Depository located in the United States was made in accordance with the Standard
of Care, and (ii) State Street enforces such rights as it may have against any
such Pass Through Foreign Sub-Custodians, sub-custodian located within or
outside of the United States (exclusive of the Pass Through Foreign
Sub-Custodians or State Street Affiliates), or Eligible Securities Depository,
Foreign Depository, Depository located in the United States.

 

  (b) any acts or omissions of any Pass Through Foreign Sub-Custodian, provided
that (i) State Street’s selection of such Pass Through Foreign Sub-Custodian was
made in accordance with the Standard of Care, (ii) State Street will be liable
to the BTC Recipients to the same extent as such Pass Through Foreign
Sub-Custodian is liable to State Street, and (iii) State Street enforces such
rights as it may have against any such Pass Through Foreign Sub-Custodians.

 

  (c)

any acts or omissions of an Eligible Securities Depository, Foreign Depository,
Depository located in the United States, provided that: (i) State Street’s
selection of such security depository was made in accordance with the Standard
of Care and the Service

 

Master Services Agreement

   50    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  Modules; (ii) State Street will be liable to the BTC Recipients to the same
extent as such securities depository is liable to State Street; and (iii) State
Street enforces such rights as it may have against any such securities
depository.

 

  (d) any insolvency or financial default or act or omission of a Subcontractor
chosen by or at the direction of such BTC Recipient (including for avoidance of
doubt, any Eligible Securities Depository, Foreign Depository, Depository or
sub-custodian required by BTC), provided that: (i) a BTC Recipient’s exercise of
its right to reject any Subcontractor hereunder will not be considered a choice
or direction of such BTC Recipient; and (ii) State Street enforces such rights
as it may have against such Subcontractor at the expense of, and as directed by,
such BTC Recipient.

 

  (e) any obligations now or hereafter imposed directly on the BTC Recipients or
State Street solely as custodian of the BTC Recipient’s account by the tax law
of the United States or of any state or political subdivision thereof.

 

  (f) acts or omissions of a third party which occurred prior to the applicable
Service Module Effective Date.

 

  (g) with respect to any Service Modules that are outside the scope of services
that were previously provided under the Legacy Service Agreements, any acts or
omissions of a BTC Recipient that occurred prior to the applicable Service
Module Effective Date.

 

  (h) State Street’s reliance on Proper Instructions, except to the extent such
Damages or Losses result from State Street’s failure to meet its Standard of
Care.

 

  (i) except to the extent any Damages or Losses result from State Street’s
failure to meet its Standard of Care, and subject to Sections 3.4 and 5:

 

  (i) any act of, or a failure to perform or a breach by, any BTC Recipient of
its obligations under this Agreement or any Service Module;

 

  (ii) any revisions to calculation methods made by a BTC Recipient unless such
revisions are communicated in writing to State Street;

 

  (iii) any acts or omissions of Authorized Data Sources (which may include the
provision by such Authorized Data Sources of inaccurate, incomplete or corrupt
data on which State Street has relied in providing the relevant Services);

 

  (iv) any act or omission by a Third-Party Provider;

 

  (v) erroneous information provided by a Third Party Market Utility Provider,
except to the extent State Street’s fails to review and validate such data
pursuant to Section 5.2(b);

 

  (vi) State Street relying in good faith upon the accuracy and completeness of
any information provided to it by any BTC Recipient or Third-Party Provider,
except to the extent that State Street has modified or failed to correct such
information where it had an express obligation to do so pursuant to the terms of
any Service Module and to the extent that such modification or failure to
correct has increased the amount of the Damages or otherwise resulted in
Damages; or

 

Master Services Agreement

   51    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (vii) unavailability of BTC Technology, except to the extent that State Street
fails to comply with Sections 3.4, and 5.

 

  (viii) any untimely exercise of any tender, exchange or other right or power
in connection with foreign securities or other property of the BTC Recipient’s
account at any time held by it to the extent caused by the following: (A) State
Street or the respective Eligible Foreign Custodian is not in actual possession
of such foreign securities or property; and (B) State Street does not receive
Proper Instructions with regard to the exercise of any such right or power
within the timeframes set forth in the applicable Service Levels.

 

18.3 Liability Limitations.

 

  (a) Generally.

 

  (i) Except as otherwise agreed by the Parties from time to time, in no event
will any Party to a Service Module, its officers, directors, employees,
Affiliates, subsidiaries, suppliers or subcontractors, be liable for
consequential, indirect, special or incidental damages thereunder, whether in
contract, in tort (including breach of warranty, negligence and strict liability
in tort), or otherwise, even if such Party has been advised of the possibility
of such damages in advance.

 

  (ii) None of the limitations in this Section 18.3(a) will apply to direct
damages suffered by either Party.

 

  (b) Exceptions to Liability Limitations.

 

  (i) Special Breaches. Each of the following are “Special Breaches” for the
purposes of this Agreement and the Service Modules:

 

  (A) any single Detrimental Breach, or any series of breaches which in
combination are a Detrimental Breach, by State Street Personnel (or personnel of
Affiliates of State Street or Contract Workers) of the Special Code of Conduct
or of State Street’s confidentiality obligations under Sections 13.1, and
13.2(a) though (c), and 13.2(d)(i) through (iii);

 

  (B) any single Detrimental Breach, or any series of breaches which in
combination are a Detrimental Breach of State Street’s obligations hereunder (or
under a Service Module) with respect to: (I) BTC Proprietary Information; or
(II) logical security;

 

  (C) violations of the non-disclosure of service relationship requirements
which meet the conditions as otherwise agreed by the Parties from time to time;

 

  (D) any disclosure by a Subcontractor of the business relationship between
State Street and a BTC Recipient and/or BTC hereunder that constitutes a
Detrimental Breach (subject to the permitted disclosures under 4.1(h)(i)) and
that is made: (I) acting upon instructions given by State Street to make such
disclosure; (II) pursuant to a solicitation from State Street to make such
disclosure; or (III) otherwise caused by State Street;

 

Master Services Agreement

   52    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (E) any single Detrimental Breach, or any series of breaches which in
combination are a Detrimental Breach of State Street’s confidentiality
obligations under Sections 13.1, and 13.2(a) though (c), and 13.2(d)(i) through
(iii) by any Subcontractor: (I) acting upon instructions given by State Street
to make such disclosure; (II) pursuant to a solicitation from State Street to
make such disclosure; or (III) otherwise caused by State Street; and

 

  (F) any request made by SSGA, or acceptance by SSGA of, any BTC Confidential
Information or BTC Proprietary Information.

 

  (ii) Exclusions. Notwithstanding any contrary provision herein or in the
Service Modules, State Street’s liability for Losses or Damages will not be
subject to the limitations set forth in Section 18.3(a)(i), or to any other
limitations under a Service Module unless as otherwise agreed to by the Parties
from time to time.

 

19. DISPUTE RESOLUTION

 

19.1 Informal Dispute Resolution. Any dispute arising out of or relating to the
Service Modules, will be referred to the Executive Committee to attempt to
resolve the dispute. The Executive Committee will meet within five (5) Business
Days of referral to attempt to resolve the dispute. If the Executive Committee
cannot resolve the dispute within ten (10) days after their first meeting, then
the dispute will be escalated to authorized representatives of the Parties’
senior management who are empowered to resolve the dispute. Such representatives
will meet within ten (10) days after the request. If such representatives cannot
resolve the dispute within twenty (20) days after their first meeting, then the
Parties will submit the dispute to mediation as set forth in Section 19.2.

 

19.2

Mediation. Except as provided herein, no civil action with respect to any
dispute, claim or controversy arising out of or relating to the Service Modules
may be commenced until the matter has been submitted to JAMS Alternative Dispute
Resolution Inc. (“JAMS”) for mediation. Either Party may commence mediation by
providing to JAMS and the other Party a written request for mediation, setting
forth the subject of the dispute and the relief requested. The Parties will
cooperate with JAMS and with one another in selecting a mediator from JAMS panel
of neutrals, and in scheduling the mediation proceedings. The Parties covenant
that they will participate in the mediation in good faith, and that they will
share equally in its costs. Either Party may seek equitable relief as described
in Section 19.4 prior to the mediation to preserve the status quo pending the
completion of that process. Except for such an action to obtain equitable
relief, neither Party may commence a civil action with respect to the matters
submitted to mediation until after the completion of the initial mediation
session, or forty-five (45) days after the date of filing the written request
for mediation, whichever occurs first. Mediation may continue after the
commencement of a civil action, if the Parties so desire. The provisions of this
Section may be enforced by any court of competent jurisdiction, and the Party
seeking enforcement will be entitled to an award of all costs, fees and
expenses, including reasonable attorneys’ fees, to be paid by the Party against
whom enforcement is ordered. Unless the Parties otherwise agree: (a) the
mediation will take place in San Francisco, California; and (b) the Parties will
in good faith select a single mediator from the JAMS panel of neutrals within
ten (10) days after the dispute was submitted to mediation. The Parties will
consider the location of the mediation in making such selection. Notwithstanding
the foregoing, the Parties will also have the right to pursue their other rights
and remedies at Law or in equity following such mediation. All negotiations and
proceedings pursuant to Sections 19.1 and 19.2 are confidential and will be
treated as

 

Master Services Agreement

   53    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  compromise and settlement negotiations for purposes of applicable rules of
evidence and any additional confidentiality protections provided by applicable
Law. Notwithstanding the foregoing, evidence that is otherwise admissible or
discoverable will not be rendered inadmissible or non-discoverable as a result
of its use in any informal dispute resolution or mediation.

 

19.3 Other Remedies. The initiation of the dispute resolution process as
described above will not prevent any Party from exercising any of its other
rights or remedies hereunder including the right to terminate the Service
Modules in accordance with Article 7 or seek injunctive relief as described in
Section 19.4.

 

19.4 Equitable Remedies. Each Party acknowledges and agrees that a breach of any
of its obligations under this Agreement or any Service Module or License
Agreement with respect to BTC Confidential Information, BTC Proprietary
Information, BTC Data, State Street Confidential Information, or its
infringement or misappropriation of any of the other Party’s Intellectual
Property Rights may irreparably harm the other Party in a way that could not be
adequately compensated by money damages. In such a circumstance, the aggrieved
Party may proceed directly to court. If a court of competent jurisdiction should
find that a Party has breached (or attempted or threatened to breach) any such
obligations, such Party agrees that without any additional findings of
irreparable injury or other conditions to injunctive relief, it will not oppose
the entry of an appropriate order compelling its performance of such obligations
and restraining it from any further breaches (or attempted or threatened
breaches) of such obligations.

 

19.5 Continuity of Services. In the event of a dispute between the Parties,
State Street will continue to so perform its obligations under the Service
Modules in good faith during the resolution of such dispute unless and until
such Service Modules are terminated in accordance with the provisions hereof (or
after the expiration of any applicable Disengagement Assistance, if later).

 

20. MISCELLANEOUS

 

20.1 Force Majeure.

 

  (a) Neither Party will be liable for failure to perform or delay in performing
its obligations to the extent such failure or delay is caused by or resulting
from fire, flood, earthquake, elements of nature or acts of God, wars, riots,
civil disorders, rebellions or revolutions, acts of terrorism, pandemics,
nationalization, expropriation, currency restrictions, political risk
(including, but not limited to, exchange control restrictions, confiscation,
insurrection, civil strife or armed hostilities) to the extent beyond such
Party’s reasonable control, or other facts or circumstances beyond such Party’s
reasonable control (a “Force Majeure Event”); provided that:

 

  (i) the non-performing Party (and such Party’s Subcontractors or Third-Party
Providers, as applicable) are without material fault in causing the default or
delay;

 

  (ii) the default or delay could not have been prevented by reasonable
precautions and cannot reasonably be circumvented by the non-performing Party
through the use of alternate sources, workarounds plans or other means
(including, with respect to State Street, the implementation of any business
continuity or disaster recovery plan required to be maintained by it under this
Agreement or the applicable Service Module); and

 

Master Services Agreement

   54    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (iii) the non-performing Party uses Commercially Reasonable Efforts to
minimize the impact of such default or delay.

 

  (b) Provided that State Street has exercised reasonable care and diligence and
complied with its obligations to implement its disaster recovery and business
continuity plan and reasonable work-arounds to mitigate the effect of a Force
Majeure Event, a Force Majeure Event will include:

 

  (i) an Industry Event; and

 

  (ii) any industry-wide strike, lockout or labor dispute involving a Party’s
personnel or refusal of such Party’s employees to enter a facility that is the
subject of such a labor dispute, to the extent such refusal is based upon a
reasonable fear of harm.

 

  (c) State Street will not be entitled to any additional payments from any BTC
Recipient for costs or expenses incurred by State Street as a result of any
Force Majeure Event.

 

  (d) Notwithstanding the provisions of Section 20.1(a), the BTC Recipients will
have the termination right provided in Section 7.3(a)(ii) with respect to Force
Majeure Events.

 

20.2 Business Continuity. State Street will develop, maintain and regularly test
a business continuity plan (“BCP”) that is designed to assure the continued
operation of BTC Recipients in the event of a business interruption. The process
for any planned business interruption will be agreed to by the Parties from time
to time.

 

20.3 Parties’ Relationship. The Parties to the Service Modules are independent
parties. State Street, in furnishing the Services, is acting as an independent
contractor. State Street has the sole right and obligation to supervise, manage,
contract, direct, procure, perform or cause to be performed, all work to be
performed by State Street Personnel under the Service Modules. At no time will
any State Street Personnel represent himself or herself as an employee of any
BTC Recipient or be considered an employee of any BTC Recipient. State Street is
not a joint venturer with, nor an employee, agent or partner of any BTC
Recipient and has no authority to represent or bind any BTC Recipient as to any
matters, except as expressly authorized in this Agreement or any Service Module.

 

20.4 Assignment.

 

  (a) By State Street. State Street acknowledges and agrees that the Services
are personal in nature. Without the prior written consent of all affected BTC
Recipients (which consent may be withheld in any BTC Recipient’s sole
discretion), State Street will not have the right to transfer or assign its
rights or obligations under the Service Modules for any reason whatsoever,
including by operation of Law.

 

  (b)

By BTC. Each BTC Recipient will have the right in its sole discretion to
transfer or assign its rights or obligations under the Service Modules (in whole
or in part), this Agreement and any Participation Agreements, upon the provision
of prior written notice to State Street, to: (i) any Affiliate of such BTC
Recipient so long as the assignee remains an Affiliate of a BTC Recipient;
(ii) a purchaser of all or substantially all of the capital stock or assets of a
BTC Recipient, provided that such purchaser or entity agrees in writing to be
bound by the applicable Service Modules; (iii) a Affiliate of such BTC

 

Master Services Agreement

   55    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  Recipient or to an entity with which a BTC Recipient consolidates or merges;
or (iv) other members of the BTC group. In such circumstances each such BTC
Recipient shall remain primarily liable for its obligations under this
Agreement, the Service Modules and the Participation Agreements, as applicable.

 

20.5 Public Disclosures. Except as: (a) required by Law; (b) required to
discharge its obligations under this Agreement or any Service Module;
(c) permitted pursuant to Section 4.1(h)(iii) herein; (d) permitted pursuant to
Section 13.1(d); or (e) otherwise permitted upon the written consent of the
other Party, neither Party will use or announce, release, disclose, or discuss
with any third parties, information regarding any Service Module or the
Services, including the other Party’s name or trademark in any media releases,
advertising or marketing materials, or disclose that the other is a customer or
provider, as applicable. Use of any trademarks or service marks of any Party (or
marks of related companies) by the other Party will be prohibited, unless the
Parties otherwise agree in a writing. Any grants of publicity rights to State
Street by a BTC Recipient hereunder may not exceed twelve (12) months and may be
renewed only upon written approval of such BTC Recipient. Nothing in this
Section 20.5 shall preclude a BTC Recipient or BTC from identifying State Street
as its service provider.

 

20.6 No Waiver. No failure, delay or omission by a Party to exercise any right,
remedy or power it has under any Service Module will impair or be construed as a
waiver of such right, remedy or power. A waiver by any Party of any breach or
covenant will not be construed to be a waiver of any succeeding breach or any
other covenant. All waivers will be in writing and signed by an authorized
representative of the waiving Party.

 

20.7 Remedies Cumulative. Except as otherwise set forth herein (including any
limitations herein with respect to the remedies that may be exercised by the BTC
recipients in connection with Special Breaches): (a) all remedies provided for
herein (or in any Participation Agreement or Service Module) will be cumulative
and in addition to and not in lieu of any other remedies available to either
Party at law, in equity or otherwise, and (b) the election by a Party of any
remedy provided for herein or otherwise available to such Party will not
preclude such Party from pursuing any other remedies available to such Party at
law, in equity, by contract or otherwise.

 

20.8 Covenant of Good Faith. Each Party, in its dealings with the other Party
under or in connection with the Service Modules, will act reasonably and in good
faith.

 

20.9 Notices. Any formal notice, consent, approval, acceptance, agreement or
other communication given pursuant to each Service Module will be in writing and
will be effective either when delivered personally to the Party for whom
intended, by facsimile (with confirmation of delivery), or overnight delivery
services (with confirmation of delivery) (unless delivered after normal business
hours, in which case it will be deemed the next Business Day), addressed to such
Parties that are signatories to the applicable Service Module.

 

20.10 Governing Law/Proceedings.

 

  (a)

Governing Law. The Parties irrevocably agree that any legal action, suit or
proceeding arising out of the Service Modules will be brought solely and
exclusively in the State of New York. This Agreement, the Service Modules and
the License Agreements will be construed and governed under and in accordance
with the Laws of that State, without regard to its conflict of law provisions.
All disputes arising out of this Agreement, the Service Modules and the License
Agreements will be exclusively resolved in a court of competent jurisdiction in
the State of New York. Each Party expressly consents to the

 

Master Services Agreement

   56    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  jurisdiction of the U.S. District Court for the Southern District of New York,
and waives any objections or right as to forum non conveniens, lack of personal
jurisdiction or similar grounds.

 

  (b) Certain Laws Not Applicable. The Parties agree that, to the extent
permitted under applicable Law, the provisions of the Uniform Computer
Information Transactions Act, the Electronic Signatures in Global and National
Commerce Act, the Uniform Electronic Transactions Act, the U.N. Convention on
Contracts for the International Sale of Goods, any federal or state statutory
adoptions or equivalents of the aforementioned Acts and Convention, and any
other state or federal laws related to electronic contracts or electronic
signatures will not apply to the Service Modules.

 

  (c) Proceedings. State Street will, except to the extent legally
impermissible, advise all affected BTC Recipients of actual legal or other
proceedings relating to the Services of which State Street becomes aware and
that materially adversely affect State Street’s ability to meet its obligations
under this Agreement or any Service Module.

 

20.11 Third-Party Beneficiaries. There will be no third party beneficiaries
under this Agreement, any Participation Agreement or any Service Module, except
for Affiliates of the BTC Recipients that are receiving the benefit of Services,
or as required by Laws.

 

20.12 Waiver of Liens. State Street, for itself, its employees, permitted
Subcontractors and materialmen, hereby waives and relinquishes all right to
file, have or maintain a mechanic’s or similar claim or lien against any
property of any BTC Recipient or any part thereof for or on account of the work
or any materials or Equipment furnished under the Service Modules. State Street
will not create or permit to be created or remain, any lien, encumbrance or
charges levied on account of any mechanics’ lien or claim, which may become a
lien, encumbrance or charge upon any of the property of any BTC Recipient or any
part thereof. For avoidance of doubt, the foregoing shall not waive or preclude
the grant of any lien or security interest provided under any Service Module
with respect to custody services and related extensions of credit.

 

20.13 Conflicts of Interest. State Street will maintain procedures and controls
to prevent conflicts of interest from adversely affecting the BTC Recipients.

 

20.14 Rules of Construction.

 

  (a) Entire Agreement. This Agreement, consisting of these general terms and
conditions and the attached Exhibit A through Exhibit J, together with the
Service Modules, License Agreements and the iGroup Intellectual Property
Agreement constitute the sole and entire agreement among the Parties with
respect to the subject matter hereof. This Agreement merges, integrates and
supersedes all prior and contemporaneous discussions, agreements and
understandings between the Parties, whether written or oral, with respect to the
matters contained herein.

 

  (b) Use of Certain Words. Unless the context requires otherwise:
(i) “including” (and any of its derivative forms) means including but not
limited to; (ii) “may” means has the right, but not the obligation to do
something and “may not” means does not have the right to do something;
(iii) “will” and “shall” are expressions of command, not merely expressions of
future intent or expectation; (iv) “written” or “in writing” is used for
emphasis in certain circumstances, but that will not derogate from the general
application of the notice requirements set forth in Section 20.9 in those and
other circumstances; and (v) use of the singular imports the plural and vice
versa.

 

Master Services Agreement

   57    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (c) Construction of Objectives. The objectives set forth in Section 1.2 or
elsewhere in this Agreement or a Service Module provide a general introduction
to this Agreement or the terms set forth in a particular Section of this
Agreement or Service Module. It is not intended to alter the plain meaning of
this Agreement or a Service Module or to expand the scope of the Parties’
express obligations under it.

 

  (d) Interpretation. The terms and conditions of this Agreement are the result
of negotiations between the Parties.

 

  (e) Headings and Article, Section and Exhibit References. The Article and
Section headings, Table of Contents, and Table of Exhibits are for reference and
convenience only and will not be considered in the interpretation of this
Agreement. Unless otherwise indicated, Article or Section references are to
Articles or Sections of the document in which the reference is contained.
References to numbered Articles or Sections of this Agreement also refer to and
include all subsections of the referenced Article or Section. References to
Exhibits of this Agreement also refer to and include all Attachments of the
referenced Exhibit.

 

  (f) Order of Precedence.

 

  (i) If a conflict occurs between this Agreement and any Exhibit to this
Agreement, the terms of this Agreement will prevail to the extent necessary to
resolve the conflict.

 

  (ii) If a conflict occurs between this Agreement and any Service Module, the
terms of the Service Module will prevail with respect to the BTC Recipient or
BTC Recipients that are signatories thereto to the extent necessary to resolve
the conflict. Notwithstanding the foregoing, more specific language in this
Agreement will not be preempted by less specific language in a Service Module
with respect to the same matter, except to the extent that there is a direct
conflict.

 

  (iii) If a conflict occurs between this Agreement and the License Agreements,
the terms of the License Agreement will prevail to the extent necessary to
resolve the conflict.

 

  (g) Survival. Any and all provisions of this Agreement which by their nature
or effect are required or intended to be observed, kept, or performed after the
expiration or termination of this Agreement will survive the expiration or any
termination of this Agreement and remain binding upon and for the Parties’
benefit.

 

  (h) Severability. If any provision of this Agreement is found by a court of
competent jurisdiction to be invalid, illegal, or otherwise unenforceable, the
same will not affect the other terms or provisions hereof or the whole of this
Agreement, but such term or provision will be deemed modified to the extent
necessary in the court’s opinion to render such term or provision enforceable,
and the Parties’ rights and obligations will be construed and enforced
accordingly, preserving to the fullest permissible extent the Parties’ intent
and agreements set forth in this Agreement.

 

Master Services Agreement

   58    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

  (i) Amendment. Any terms and conditions varying from any Service Module on any
order or written notification from either Party will not be effective or binding
on the other Party. Each Service Module may be amended or modified solely in a
writing signed by an authorized representative of each Party.

 

  (j) Counterparts. Each Service Module may be executed in any number of
counterparts, each of which will be deemed an original, but all of which taken
together will constitute one single agreement between the Parties.

 

20.15 Amendments to Agreement. Nothing contained within this Agreement will
prevent the Parties from agreeing to additional provisions from time to time.

[Signature Page Follows]

 

Master Services Agreement

   59    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has executed or caused this Master
Services Agreement to be executed as of the date set forth above by its duly
authorized representative(s).

 

iSHARES, INC., on behalf of each of its series listed in Exhibit A    

STATE STREET BANK AND TRUST COMPANY, as party to the Master Services Agreement
and in its various capacities as service provider under the applicable Service
Modules

By:

 

 

     

Name:

        Title:         iSHARES TRUST, on behalf of each of its series listed in
Exhibit A     By:  

 

    Name:       Title:   By:  

 

      Name:         Title:       STATE STREET BANK AND TRUST COMPANY CANADA, as
party to the Master Services Agreement and in its various capacities as service
provider under the applicable Service Modules

 

iSHARES MSCI EMERGING MARKETS SMALL CAP INDEX FUND, INC., on behalf of each of
its series listed in Exhibit A

    By:  

 

      Name:         Title:       By:  

 

      Name:  

iSHARES MSCI RUSSIA CAPPED INDEX FUND, INC., on behalf of each of its series
listed in Exhibit A

    Title:         By:  

 

    By:  

 

Name:       Name:   Title:       Title:           BLACKROCK FUNDS III (formerly,
BARCLAYS GLOBAL INVESTORS FUNDS), on behalf of each of its series listed in
Exhibit A     MASTER INVESTMENT PORTFOLIO, on behalf of each of its series
listed in Exhibit A     By:  

 

By:  

 

    Name:   Name:       Title:   Title:        

 

Master Services Agreement

   60    BTC | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

iSHARES S&P GSCI COMMODITY INDEXED INVESTING POOL LLC

By: BlackRock Asset Management International Inc. (formerly, Barclays Global
Investors International, Inc.), its Managing Member

    BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A., on behalf of iShares S&P GSCI
Commodity Index Trust, solely in its capacity as Administrative Trustee        
      By:  

 

      Name:   By:  

 

    Title:   Name:         Title:       By:  

 

      Name:   By:  

 

    Title:   Name:         Title:      

BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A., on behalf of the Brazil iShares
Funds, solely in its capacity as sub-adviser of such funds

 

BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A., solely in its capacity as
administrator of iShares Mexico Trust

        By:  

 

    Name:   By:  

 

    Title:   Name:         Title:       By:  

 

      Name:   By:  

 

    Title:   Name:         Title:       iShares INDIA MAURITIUS CO.        
BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A., as Trustee for iShares Diversified
Alternatives Trust     By:  

 

    Name:         Title:   By:  

 

      Name:         Title:         By:  

 

      Name:         Title:        

 

Master Services Agreement

   61    BTC | State Street CONFIDENTIAL